Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 1 of 72 Page ID
                                 #:9624



   1 Mark T. Drooks – State Bar No. 123561
        mdrooks@birdmarella.com
   2 Paul S. Chan – State Bar No. 183406
        pchan@birdmarella.com
   3 Gopi K. Panchapakesan – State Bar No. 279586
        gpanchapakesan@birdmarella.com
   4 Jon M. Jackson – State Bar No. 257554
        jjackson@birdmarella.com
   5 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     DROOKS, LINCENBERG & RHOW, P.C.
   6 1875 Century Park East, 23rd Floor
     Los Angeles, California 90067-2561
   7 Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
   8
     Attorneys for Defendant Herbalife
   9 International of America, Inc.
 10
 11                              UNITED STATES DISTRICT COURT
 12               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 13
 14 MICHAEL LAVIGNE, et al.,                        CASE NO. 2:18-cv-07480-JAK (MRWx)
 15                     Plaintiffs,                 [Related Case 2:13-cv-02488-BRO-RZ]
 16               vs.                               DECLARATION OF GOPI K.
                                                    PANCHAPAKESAN IN SUPPORT
 17 HERBALIFE LTD., et al.,                         OF HERBALIFE’S MOTION TO
                                                    EXCLUDE TESTIMONY OF
 18                     Defendants.                 PLAINTIFFS’ EXPERT
                                                    DR. WILLIAM W. KEEP
 19
                                                    [Filed concurrently with Motion to
 20                                                 Exclude Testimony of Plaintiffs’ Expert
                                                    Dr. William W. Keep; and [Proposed]
 21                                                 Order]
 22                                                 Date: June 7, 2021
                                                    Time: 8:30 A.M.
 23                                                 Crtrm.: 10B
 24                                                 Assigned to Hon. John A. Kronstadt
 25
 26
 27
 28
      3700903.1
                     DECLARATION OF GOPI K. PANCHAPAKESAN IN SUPPORT OF HERBALIFE’S
                   MOTION TO EXCLUDE TESTIMONY OF PLAINTIFFS’ EXPERT DR. WILLIAM W. KEEP
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 2 of 72 Page ID
                                 #:9625



   1                      DECLARATION OF GOPI K. PANCHAPAKESAN
   2               I, Gopi K. Panchapakesan, declare as follows:
   3               1.    I am an active member of the Bar of the State of California and
   4 a principal with Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg &
   5 Rhow, a professional corporation, attorneys of record for Defendant Herbalife
   6 International of America, Inc. in this action. I make this declaration in support of
   7 Herbalife’s Motion to Exclude Testimony of Plaintiffs’ Expert Dr. William W.
   8 Keep. Except for those matters stated on information and belief, I make this
   9 declaration based upon personal knowledge and, if called upon to do so, I could and
 10 would so testify.
 11                2.    Attached as Exhibit A is a true and correct copy of the Initial Expert of
 12 Dr. William W. Keep.
 13                3.    Attached as Exhibit B is a true and correct copy of excerpts of the
 14 transcript of the February 3, 2021 Deposition of William W. Keep in this matter.
 15                I declare under penalty of perjury under the laws of the United States of
 16 America that the foregoing is true and correct, and that I executed this declaration
 17 on February 15, 2021, at Los Angeles, California.
 18
 19                                                     /s/ Gopi K. Panchapakesan
                                                       Gopi K. Panchapakesan
 20
 21
 22
 23
 24
 25
 26
 27
 28
       3700903.1
                                                      2
                      DECLARATION OF GOPI K. PANCHAPAKESAN IN SUPPORT OF HERBALIFE’S
                    MOTION TO EXCLUDE TESTIMONY OF PLAINTIFFS’ EXPERT DR. WILLIAM W. KEEP
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 3 of 72 Page ID
                                 #:9626




                       EXHIBIT A



                                                                                3
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 4 of 72 Page ID
                                 #:9627




 I.     Introduction
 1.     My name is William Keep and I have a doctoral degree in Marketing, with minors in
 Business Ethics and Psychometrics, from Michigan State University. In my career as a marketing
 professor, I have published research in retailing; business ethics; multi-level marketiog, direct
 selling, and pyramid schemes; long-term business relationships; and marketing history. My
 research has appeared in the JOURNAL OF MARKETING, the JOURNAL OF               PuBuc POLICY     AND

 MARKETING, the JOURNAL OF BUSINESS ETIIlCS, the JOURNAL OF HISTORICAL RESEARCH IN
 MARKETING, INDUSTRIAL MARKETING MANAGEMENT, AND MARKETING THEORY AND PRACTICE,
 and others. In 2014, I published with Dr. Peter Vander Nat, then a senior economist with the
 Federal Trade Commission ("FTC"), the first academic paper to trace important historical trends
 in direct selling, from single-level to multi-level marketing (MLM). I have taught university
 courses in retailing, channels of distributions, strategic marketing, marketing planning, and
 business ethics, among others. A copy ofmy Curriculum Vitae is attached (Appendix A).


 2.     I have also served as an expert witness for and/or consultant to federal and state prosecutors
 and in private cases. These matters are listed in Appendix B. The U.S. Court of Appeals for the
 Ninth Circuit referenced my work on Gold Unlimited in the matter of FTC v. BurnLounge, Inc.,
 753 F. 3d 878, 883 (9th Cir. 2014).


 II. Purpose and Materials
 3.     I have been retained by Plaintiff's lawyers as an expert consultant in the matter of Lavigne
 et al, vs. Herbalife LTD., et al. My specific focus is on the adoption and use over many years of
 the Circle of Success strategy based in large part on Success Training Seminars (STS) and
 corporate events promoted by Herbalife as necessary for distributor success. In my opinion, the
 Circle of Success was a tool used by high-level distributors to sustain low-level distributor
 engagement. Based on my experience studying the economics and practices ofMLMs, distributor
 retention in the face of continuing losses is critical. It is also my opinion that Herbalife's conduct
 in using the Circle of Success as a tool to sustain distributor retention is violative of the Direct
 Selling Association's Code of Ethics, to which Herbalife purports to subscribe.




                                                                                                     1    4
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 5 of 72 Page ID
                                 #:9628



 4.      The following analysis and conclusions are based on available case materials, industry
 standards as set forth by the Direct Selling Association (DSA) and statements by the Federal Trade
 Commission. My formal training as a PhD in Marketing and professional experiences in
 researching multi-level marketing companies and how they operate provides a relevant perspective
 in understanding MLM company practices.


 5.      The DSA, a trade association for the direct selling industry so named since 1968, has
 among its members numerous multi-level marketing companies, including Herbalife. An Herbalife
 representative serves on the DSA Board of Directors and the company is a signatory 1 to the DSA
 Code of Ethics (Appendix C; hereafter, DSA Ethics). Below I highlight portions of two key
 sections, one pertains to deceptive and unlawful consumer and recruiting practices, and the other
 to earnings representations (Figure 1). For emphasis, I underline particular passages. Regarding
 earnings representations, the DSA Ethics also directs members to examine legal precedent: "There
 is ample legal precedent in the form ofFTC decisions to afford guidance on the subject ofearnings
 representations. While not controlling. these precedents should be used by the Administrator in
 making determinations as to the substantiation ofa member company's earnings claims. " (p. 8).
 Therefore, I also provide relevant language from sample FTC cases and the FTC website (Figure
 2).




 1 https://support.herbalife.com/s/?language=en_ US




                                                                                                 2    5
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 6 of 72 Page ID
                                 #:9629




                                               FIGURE!

                                       Direct Selling Association
                                        Code of Ethics (partial)

     A. Code of Conduct
     1. Deceptive or Unlawful Consumer or Recruiting Practices
         a. No member company or independent salesperson for a member company shall engage
            in any deceptive, false, unethical or unlawful consumer or recruiting practice. Member
             companies shall ensure that no statements, promises or testimonials are made that are
            likely to mislead consumers or prospective independent salespeople.
         b. Member companies and their independent salespeople must comply with all
            requirements oflaw. While this Code does not restate all legal obligations, compliance
            with all pertinent laws by member companies and their independent salespeople is a
             condition of acceptance by and continuing membership in DSA.
         d. Information provided by member companies and their independent salespeople to
            prospective or current independent salespeople concerning the opportunity and related
            rights and obligations shall be accurate and complete. Member companies and their
            independent salespeople shall not make any factual representation to prospective
            independent salespeople that cannot be verified or make any promise that cannot be
             fulfilled. Member companies and their independent salespeople shall not present any
             selling opportunity to any prospective independent salesperson in a false, deceptive or
            misleading manner.
         f. Member companies shall provide to their independent salespeople either a written
             agreement or a downloadable electronic statement to be signed by both the member
             company and the independent salesperson, or a written statement containing the
             essential details of the relationship between the independent salesperson and the
            member company. Member companies shall inform their independent salespeople of
            their legal obligations, including their responsibility to handle any applicable licenses,
            registrations and taxes.
         h. Independent salespeople shall respect any lack of commercial experience of consumers.
            Independent salespeople shall not abuse the trust of individual consumers, or exploit a
             consumer's age, illness, handicap, lack of understanding or unfamiliarity with a
            language.




                                                                                                   3     6
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 7 of 72 Page ID
                                 #:9630




                                          FIGURE 1 (cont.)

                                      Direct Selling Association
                                       Code of Ethics (partial)

     8. Earnings Representations
     a. The following shall be considered "earnings representations" under this Code:
         1. Any oral, written or visual claim that conveys, expressly or by implication:
             a) A specific level or range of actual or potential sales; or
             b) Gross or net income or profits, including but not limited to representations that
                 either explicitly or implicitly suggest that lifestyle purchases- including homes,
                 vehicles, vacations and the like-are related to income earned.
         2. Any statement representation or hypothetical scenario from which a prospective
            independent salesperson could reasonably infer that he/she will earn a minimum level
            of income;
         3. Any chart, table or mathematical calculation demonstrating possible income, actual or
            potential sales, or gross or net profits based upon a combination of variables;
         4. Marketing materials or advertising explicitly describing or promising potential income
            amounts, or material- based lifestyles of independent salespeople;
         5. Any award or announcement of compensation describing the earnings of any current or
            past salesperson. A company's sales incentive awards, trips or meetings, and/or
            commissions, overrides, bonuses or other compensation, shall not be considered
            earnings representations unless they are accompanied by express indication of their
            value.
     b. Member companies must comply with, and obligate their independent salespeople to also
        comply with, the following standards:
         1. Earnings representations and sales figures must be truthful, accurate, and presented in
             a manner that is not false, deceptive or misleading.
         2. Current and prospective independent salespeople must be provided with sufficient
             information to understand that:
             a) Actual earnings can vary significantly depending upon time committed, skill level
             and other factors;
             b) Not everyone will achieve the rca,resented level of income; and
             c) Such amounts are before expenses, if any.
         3. Current and prospective independent salespeople must be provided with sufficient
             information to enable a reasonable evaluation of the opportunity to earn income.
         4. lfa specific independent salesperson's commission or bonus payments are included in
             an earnings representation, any distributions made for those payments to others in the
             sales organization must be disclosed or deducted from the figure(s) used.
         5. Any sales and earnings representations must be documented and substantiated.




                                                                                                4     7
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 8 of 72 Page ID
                                 #:9631




                                              FIGURE2

                                  Sample Language from FTC Cases

        •   Complaint in FTC v. TrekAlliance Inc (2002)
                o ''During these company overviews, Trek representatives typically claim, either
                   expressly or by implication, that prospective recruits are likely to make a
                   substantial profit as Trek sales r:mesentatives, and that almost everyone can
                   and will make some money. While prospective recruits are sometimes told that
                   some Trek representatives fail, they are also told that lack of success cannot be
                   blamed on the system, but rather only on the insufficient efforts of those who
                   failed." (11 :21-14)
        •   Complaint in FTC v. NexGen3000.com (2003)
                o "In numerous instances, Defendants represented, expressly or by implication,
                   that participants in the NexGen program were likely to receive substantial
                   income. (8:31)
                o In truth and in fact, in numerous instances, consumers who participated in the
                   NexGen program were not likely to receive substantial income." (8:32)
        •   Complaint in FTC v. Mall. Ventures, Inc. (2004)
                o "In connection with the offering and sale of the right to participate in the
                   2by2.net program, Defendants have represented, expressly or by implication,
                   that consumers who join the 2by2.net program are likely to realize substantial
                   financial gain." (10: 6-10)
                o ''Defendants have failed to disclose that most consumers who join the 2by2.net
                   program are not likely to realize substantial financial gain." (11: 4-6)
        •   Settlement in FTC v. Mall. Ventures, Inc. (2004)
                o Restrained and enjoined Defendants and their successors from
                   ''Misrepresenting, expressly or by implication, or assisting others in
                   misrepresenting, expressly or by implication:
                       • the potential or likely earnings or income derived from a business
                           venture
                       • the benefits any person participating in a business venture actually can
                           receive from such activity;
                       • the amount of sales a person actually made or can likely make through
                           a business venture;" (7: 12:21)
        •   Complaint in FTC v. BumLounge (2007)
                o "In contrast to the claims of profitability, the compensation plan used by
                   BumLounge mathematically dictates that at any particular time the majority of
                   Moguls will spend more money to participate in BumLounge than they have
                   earned through their involvement with the company, and the majority of Moguls
                   will not have made the substantial incomes represented. (8:17-21)




                                                                                                5      8
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 9 of 72 Page ID
                                 #:9632




                                                FIGURE 2 ( cont.)

                                      Sample Language from FTC Website

       Ask yourself these questions:
          • Can you afford to risk the money and time? Every business venture has risks.
              MLMs are no different. Even if the start-up costs seem low. additional expenses can
              add up quickly. Expenses can include training and travel costs. website fees.
              promotional materials. costs to host parties. and costs to buy products. If you need to
              borrow money or use your credit card to finance your expenses, you may face hefty
              interest charges too. Also, consider the time demands of the business, like going to
              training, recruiting new distributors, managing paperwork, recording inventory, and
              shipping products.

       Do your homework:
          • Understand the costs. Many MLMs make you buy training or marketing materials,
             or pay for seminars on building your business. You may need to book travel and pay
             for hotels and meals. Make sure you know what you must pay for, and how much it
             will cost over time. If the company says some of these things - like periodic product
             purchases or training - are optional, find out if you '11 become ineligible for bonuses
             or rewards if you opt out of them.



 m. Analysis and Summary of Conclusions
 6.         My conclusions are based on an analysis of various documents, depositions and related
 exhibits as well as my experience in studying the business practices of MLMs and the DSA. When
 I refer to "Herbalife" I mean the corporate entity. I refer to top distributors as a group or by name.
 Any reference to the Circle of Success includes STS and corporate events. My conclusions are as
 follow:
       I.      Retention, not distributor success, is the real and unspoken goal of the Circle of Success
               and regular attendance at STS and corporate events.
      II.      At a cost to downline distributors, Herbalife worked to greatly expand STS events that
               are misrepresented as completely independent and under local control.
      m.       As part of the Circle of Success, over many years Herbalife and top distributors
               communicated to downline distributors the necessity of regular attendance at STS and
               corporate events in order to achieve success.



                                                                                                       6    9
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 10 of 72 Page ID
                                  #:9633



      IV.      Repetitive storytelling of atypical experiences inspire, ignore, and obscure the typical
               distributor experience, thereby providing, disclaimers notwithstanding, a net
               impression that the path to success relies upon following the Circle of Success and
               monthly attendance at STS and corporate events.
      V.       Disinformation shared at STS and corporate events obscures and misrepresents the
               actual typical distributor compensation and experiences.
      VI.      Herbalife adopted a hear-no-evil, see-no-evil, speak-no-evil approach to information
               shared with downline distributors and potential distributors, failing to share available
               data relevant to the decision to become or remain an Herbalife distributor and to follow
               the Circle of Success regime.


 I. Retention, not distributor success, is the real and unspoken goal of the Circle of Success
 and regular attendance at STS and corporate events.


 7.         Within Herbalife the three Rs refers to: "Retail, Recruiting, and Retention." Of the three,
 retention necessarily is the first priority. A failure to retain a current distributor means wasted
 effort, a lost opportunity for required product purchases in pursuit of success, downline recruitment
 and retailing. It also means the need to recruit a replacement. To undervalue the importance of
 retention means placing product purchases, royalties, and bonuses at risk. Thus, risk management
 makes retention imperative. Herbalife and top distributors describe retention as "crucial," and
 "Absolutely" important. A distributor becoming inactive, for many years the ultimate outcome for
 the majority of Herbalife distributors, closes off a cash flow to Herbalife and rewards to top
 distributors.


 8.         Multi-level marketing differs from single-level direst selling in multiple ways, particularly
 in terms of rewards for documented sales to non-distributors. To calculate distributor rewards,
 Herbalife necessarily tracks purchases made by distributors but only after the FTC settlement
 began documenting sales to non-distributors (e.g., retail sales and Preferred Customers). From a
 data collection perspective, retailing was a late addition to the three Rs. Given the data now
 available and the current emphasis on retailing, distributor retention becomes even more important.




                                                                                                       7    10
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 11 of 72 Page ID
                                  #:9634



 9.      In response to a Notice of Deposition Herbalife stated that ''no such internal analysis exist"
 regarding information on attendees at STS events, a first step in tracking success associated with
 attendance. Yet, tracking distributor retention and attendance at corporate events are corporate
 priorities. While the supposed benefits to attendees for following the Circle of Success lacks
 support, the continued pursuit of success by monthly event attendance benefits Herbalife and
 upline distributors. Whether event attendees ever make President's Team, as long as they keep
 attending events and make qualifying purchases, they generate revenue for Herbalife and rewards
 for upline distributors. As a result, distributor retention, not attendee success is the primary focus
 of the Circle of Success. Additionally, post-2009 the benefits from increased retention came at no
 cost to top distributors or Herbalife as attendees self-fund STS events. Attendees working "event
 to event" delivers benefits to some at a cost to others. (See Response to 30(b)(6) Depo Notice;
 Bogard Depo. At 295-298; Tartol Depo. At 194, Wick Depo. At 100, Montesino Depo. At 146,
 Gioiosa Depo. At 306; Waldron Depo. At 129; de la Concepcion Depo. At 287-288)


 10.     With retention a top priority and the primary purpose of the Circle of Success, we should
 see increased Sales Leader retention during the period. According to Herbalife 1OK reports,
 retention of North America Sales Leaders (excluding Mexico) nearly doubled, increasing from
 37.5% in 2004 to 73.2% in 2019 (Figure 3; Table 1). During that period, however, the number of
 Sales Leaders in North America steadily declined as a percent of all Herbalife Sales Leaders from
 22.3% in 2004 to 12% in 2019 (Figure 4). Interestingly, as a percentage ofHerbalife's total net
 sales, net sales generated by North America remained quite stable, increasing from 20.7% in 2004
 to 21 % in 2019 (Figure 4). Further, Herbalife earnings statements from 2008 to 2015 show
 virtually no change in the percent of all U.S. distributors with earnings (Figure 6). Sales Leaders
 in North America declined relative to the global number of Sales Leaders, yet they maintained
 their share of global net sales.




                                                                                                     8    11
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 12 of 72 Page ID
                                  #:9635




                                            Figure 3
                                   North America Sales Leader
                                       Retention Rate(%)
         0.8

         0.7

         0.6

         0.5

         0.4

         0.3

         0.2

         0.1

          0
                2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019




                                          Figure4
                               North America Sales Leaders as
                              % of Total Herbalife Sales Leaders
        0.250



        0.200



        0.150



        0.100



        0.050



        0.000
                2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019




                                                                                                  9   12
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 13 of 72 Page ID
                                  #:9636




                                             Figure 5
                                   North America Net Sales as
                                  % of Total Herbalife Net Sales
         0.250


         0.200


         0.150


         0.100


         0.050


         0.000
                 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019
        (_




                                        Figure 6
                           US: Sales Leaders Retention Rate &
                   Sales Leaders with Earnings as% of All Distributors
         0.700

         0.600
                                                                                            -
                     --------
         0.500
                                           ~
         0.400

         0.300

         0.200

         0.100

         0.000
                   2008       2009       2010       2011       2012      2013       2014    2015

                          -   % Distributors w Earnings    -    Supervisor Retention Rate




                                                                                                   10   13
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 14 of 72 Page ID
                                  #:9637



 11.    A growing negative relationship between North American Sales Leaders as a percent of all
 Sales Leaders and U.S. Sales Leader retention becomes evident during the ramp up of the Circle
 of Success. While the decreasing percent of Sales Leaders in North America and increasing U.S.
 Sales Leader retention persists throughout the period, the negative correlation increases (i.e.,
 becomes stronger) with the unfolding of the Circle of Success strategy. During the full period
 (2004-2019), the negative correlation between the two is -88%. The increase in STS events began
 in 2010 with further increases in subsequent years. Giving time for the impact on retention to be
 fully apparent, the data shows a stronger negative correlation in the later years. From 2004 through
 2011 the correlation is -27%, and from 2012 through 2019 -87%.


 12.    Correlation alone is not proof of causation. One cannot simply say because one measure
 went up as another went down that change in the first caused change in the second (or that change
 in the second caused change in the first). The data, however, provides additional information. That
 the percent of net sales generated from North America remains steady means fewer Sales Leaders
 as a percent of the whole generate the same percent of global net sales as a much larger percent
 generated in years past. Product purchases associated with retention, remaining eligible and
 qualifying "for everything," will have the impact of building sales per Sales Leaders. More
 purchases are being made by fewer North American Sales Leaders (as a percent). Yet, the percent
 of U.S. distributors with earnings remains essentially unchanged.


                                             Table 1
                                            Herbalife
                        NA                                                                      NA
        Herbalife SL    SL      o/o SL in NA   Herbalife NS      NSinNA        o/o NS in NA     RR
 2004     191334       42703        0.223         1309.7          271.2            0.207       0.375
 2005     201925       41262        0.204         1566.8           303.8           0.194       0.386
 2006     243572       45778        0.188         1885.5           357.6           0.190       0.412
 2007     298791       54314        0.182        2145.8            438.7           0.204       0.431
 2008     334971       64383        0.192        2359.2            496.9           0.211       0.435
 2009     324387       63726        0.196        2324.6             529            0.228       0.422
 2010     312926       64668        0.207        2734.2            614.1           0.225       0.433
 2011     348027       72152        0.207         3454.5           698.6           0.202       0.486
 2012     410303       79150        0.193        4072.3            841.2           0.207       0.511
 2013     466362       86469        0.185        4825.3             908            0.188       0.547
 2014     486088       86129        0.177        4958.6            926.8           0.187       0.551


                                                                                                  11    14
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 15 of 72 Page ID
                                  #:9638



 2015     501894       88866        0.177           4469           879.5           0.197       0.584
 2016     461383       79305        0.172          4488.4          955.7           0.213       0.583
 2017     482605       61362        0.127          4427.7         840.2            0.190       0.748
 2018     486369       49379        0.102          4891.8          948.3           0.194       0.659
 2019     550859       66264        0.120          4877.1         1025.5           0.210       0.732
                                                               Correlations
 SL = Sales Leaders                                            2004-2019       -0.88
 NA= North America (excludes Mexico)                           2004-2011       -0.27
 NS = Net Sales                                                2012-2019       -0.87
 RR= Retention Rate


 13.    That downline distributors are customers first is clear from the recruitment process.
 Whether in an HOM or nutrition club, the typical goals are to heighten interest in the product,
 encourage product sampling and adopting a product-based regimen, and along the way show the
 benefits of being a customer-distributor. Ms. Peterson describes the dual role and then demurs.


 Q. So in your view, the customer is the end user of the product?
 A. The customer is the end user.
 Q. So do you consider any member of your team who purchases product for personal consumption,
 are they your customers in that sense?
 A. In that sense, they are.
 Q. And again, can you look at this same section that we're looking at here on this disclaimer and
 explain to me what a typical customer can expect?
 A. No. Because I told you that rm not -- they're not -- they are not customers. (Peterson Dep.
 175:1-12)


 14.    The view that the primary goal of sponsors and other upline distributors is to help downline
 distributors achieve success (e.g., make President Team) ignores the inherent and ongoing
 financial relationship that benefits upline distributors and Herbalife as long as downline
 distributors keep trying. Herbalife and top distributors have the experience, years of data, and the
 knowledge that downline distributors lack. Herbalife and top distributors have a shared financial
 interest in retaining downline distributors as long as possible so they will: a) maintain purchase
 behavior, 2) expand purchase behavior (i.e., purchase other Herbalife products -- ''buy from your
 own store"), 3) recruit other customer-distributors, and 4) promote Herbalife products. The post-
 2009 change dramatically increasing the number of STS events allowed Herbalife and top
 distributors to use the events and the often-repeated emphasis on monthly event attendance as a
 mechanism for retaining downline distributors hopeful in the pursuit of success (the main theme


                                                                                                   12   15
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 16 of 72 Page ID
                                  #:9639



 of STS events). Only after fruitlessly expending funds to attend events month-after-month and
 sustaining purchases did the downline distributors learn what Herbalife's own data shows and has
 showed for many years-the vast majority will be unsuccessful.


 II. At a cost to downline distributors, Herbalife worked to greatly expand STS events that
 are misrepresented as completely independent and under local control, a violation of DSA
 Ethics la and ld.


 15.    The evidence shows a concerted effort by Herbalife in cooperation with top distributors to
 expand the number ofSTS events nationally as part of the Circle of Success strategy, an expansion
 financed by shifting event expenses to distributors attendees in pursuit of success. Top distributors
 overstate the level of independence and appear hesitant to admit that STS events are discussed at
 Herbalife committee meetings. The faux independence and appearance of the distancing of STS
 event from the company creates at least the potential for Herbalife to claim deniability should any
 complaints arise, such as are present in this case. In misleading event attendees, the Circle of
 Success violates DSA Ethics la, "No member company or independent salesperson for a member
 company shall engage in any deceptive, false, unethical or unlawful consumer or recruiting
 practice." and 1cl, "Member companies and their independent salespeople shall not present any
 selling opportunity to any prospective independent salesperson in a false, deceptive or misleading
 manner."


 16.        STS-type events have been "a staple for the company since Mark Hughes's day." The
 evidence indicates that from their inception until 2009 STS-type events were company-sponsored
 with Herbalife covering expenses. It is not clear to what extent pre-2010 attendees had event tickets
 provided in their member kits at no cost and to what extent attendees paid for tickets. It is clear
 that the number of events each year was small, and that Herbalife covered any expenses not
 covered by ticket revenue, including the staff time needed to create and support each event. Mr.
 Waldron estimated that there were only 16 STS events nationally in 2009 (See: (Montesino Depo.
 At 45; Waldron Depo. At 87-88, 93).




                                                                                                   13    16
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 17 of 72 Page ID
                                  #:9640



 17.       Mr. Waldron initiated or led a discussion at the 2009 Future President Team retreat in
 support of dramatically increasing the number of STS events, an initiative that distributor attendees
 enthusiastically supported. It is important to note, however, that Herbalife insisted on a change in
 the financial structure. While the company saw the expansion as potentially profitable for upline
 distributors holding STS events, without this change substantial STS event expansion, a key
 component to the Circle of Success, would not have been achievable by Herbalife with pre-2010
 financial and staff support levels. Contrary to DSA Ethics, attendees at STS events were misled as
 to the changing role ofHerbalife and the potential for profit-making.

 Q. Well, you said that they banked money for future STSs, correct?
 A. They can, yes.
 Q. And that's the reason why Herbalife asks the distributors to take over those events, correct?
 A. That was one of the reasons, yes.
 Q. That was the main reason. I think that was the first reason you gave me, correct?
 A. That was a big reason, yes.
 Q. So is that because Herbalife expected that those independent distributors would make money
 from those events and then use that money to put on future STSs?
 A. Partially, yes.
 Q. So is it fair to say that it's Herbalife's expectation that the independent distributors are profiting
 from                                              those                                          events?
 A. Expectation, yes. (Bogard Dep. 170: 19-171 :2).

 18.      Over the next ten years the number of STS events nationally increased between 60- and
 100-fold with an associated increase in attendees, all of whom were pressed to attend an STS event
 each month unless attending an Herbalife corporate event. The Circle of Success outlines a
 monthly event calendar and a commitment to attend. Prior to the structural change adopted in 2009
 (and implemented in 2010), achieving the desired event growth would have increased Herbalife's
 expenses exponentially. Even if ticket prices covered direct event expenses, the amount of
 Herbalife staff time devoted to as many as 150 per month would have been many multiples of
 event efforts prior to 2009. The solution came in the form of STS events structured to be wholly
 supported by attendees striving to achieve success. Expenses are covered by ticket revenue and
 "staff'' support comes in the form of distributors volunteering for ''production" to show their
 commitment. In instances where ticket revenue exceeds expenses STS coordinators may bank the
 funds.




                                                                                                       14    17
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 18 of 72 Page ID
                                  #:9641



 19.     The new structure echoes the overall multi-level marketing model that delegates and
 incentivizes existing distributors to recruit and train new distributors. The ''new" STS model puts
 the financial responsibility for each event on downline attendee distributors, releasing Herbalife
 and top distributors from any financial burden for what is clearly a distributor retention effort.
 Though claimed to be independent, company support legitimizes the events and STS coordinators
 have a self-interest in adhering to Herbalife's criteria and recommended materials (See: Peterson,
 exhibit 88; Bogard Depo. At 190).


 20.     The fiction of the independence of post-2009 STS events continues but the reality is one
 oflimited autonomy for the STS coordinator under close Herbalife monitoring. Herbalife and its
 top distributors have worked closely together for decades. The MLM reward structure creates a
 symbiotic relationship between a multi-level marketing company and its top distributors that is
 quite literally a matter of the life or death for the firm. A failure in either role will untie that which
 binds the multi-level marketing structure and efforts. This symbiotic relationship is opaque to
 event attendees. Though DSA Ethics requires an agreement or statement "containing the essential
 details of the relationship between the independent salesperson and the member company," top
 distributors occupy essentially supra-distributor positions filled with opportunities to pursue self-
 interests to the detriment of downline distributors, Circle of Success participants, and event
 attendees. Through various committees and meetings on matters ranging from events to products
 to prices to qualification for VIP standing, etc., Herbalife and its top distributors plan, develop
 policies, create events, and discuss who is responsible for what. Top distributors have been shaping
 the agenda for Herbalife events for "many years" and discussions continue as to whether Herbalife
 or a local coordinator will be responsible for a function or task (See Waldron Depo. At 69, 72;
 Bogard Depo. At 108-109; Stanford exhibit 197).


 21.     Despite claims to the contrary, Herbalife maintains controlling influence over and monitors
 STS events from 2009 forward. Herbalife provides agenda templates, products, slide decks for
 speakers, and promotion information; monitors attendance levels; developed criteria for
 recognizing a sponsored STS event; and threatens to withdraw support for non-compliance.
 Herbalife formed an STS Committee, promoted the notion of a "unified philosophy," and requires
 the posting of Statement of Average Gross Compensation at all STS events and the completion of



                                                                                                        15    18
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 19 of 72 Page ID
                                  #:9642



 post-event forms. STS events, key to the Circle of Success, focuses on current Herbalife
 distributors because, ''it's an Herbalife event" (See Morrow Depo. At 19; Bogard Depo. At 129-
 130, 183-184, 186, 188, 208-209, 250,267,285; Morrow Depo. At 62-63; Peterson Depo. At 89;
 Waldron Depo. At 71,247; Tartol Depo. At 192, 194; De La Concepcion Depo. At 235; Montesino
 Depo. At 141:8-17).


 22.    Just as Herbalife and top distributors share a financial interest in promoting attendance at
 STS events, STS coordinators have a shared interest in complying with the Herbalife criteria to
 receive Herbalife support. Language about the independence of STS events appears in distributor
 depositions but, in fact, STS events not only mimic Herbalife corporate events, they rely on
 Herbalife's multifaceted, ongoing, and formalized support (Morrow exhibit 49). The company
 estimates the vast majority of attendees attend Herbalife supported STS events.


 Q. Sure. Is it fair to say that the vast majority of distributors that are attending STSs are attending
 STSs that are supported by Herbalife corporate?
 A. It would be an assumption, but I -- I would think so. (Bogard Dep. 191 :3-8)


 m. As part of the Circle of Success, over many years Herbalife and top distributors
 communicated to downline distributors the necessity of regular attendance at STS and
 corporate events in order to achieve success.


 23.    Taken as a whole, the evidence supports an overwhelming, compelling message to
 distributors that committing to the Circle of Success and monthly attendance at an STS or corporate
 event was necessary to building a successful business. Given the lack of supporting data reflecting
 a correlation between event attendance and success within Herbalife, strong exhortations to attend
 events sanctioned by Herbalife are contrary to DSA Ethics 1a that, "that no statements, promises
 or testimonials are made that are likely to mislead consumers or prospective independent
 salespeople" and that information "concerning the opportunity and related rights and obligations
 shall be accurate and complete." (See Gioiosa Depo. At 58, 169; Morrow Depo. At 182; Wick
 Depo. At 70,251; Waldron Depo. At 112, 282, 288; de la Concepcion Depo. At 77, 89)




                                                                                                     16    19
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 20 of 72 Page ID
                                  #:9643



 24.       Words spoken from the stage at events are consistently clear, strong, misleading, and rely
 on incomplete information about attendance at future events. Featured speakers repeatedly link,
 without supporting data, success and support from top distributors to regularly attending STS and
 corporate events. Attendees are told to plan even their personal calendars around event attendance.
 According to speakers on the stage, event attendance is tantamount to investing in their future, an
 investment well worth the future returns. Messaging strongly suggests that failure to attend will be
 detrimental to future earnings. The FTC warns about potential lost opportunities for failure to
 pursue even optional training, ''If the company says some of these things - like periodic product
 purchases or training - are optional, find out if you'll become ineligible for bonuses or rewards if
 you opt out of them." The 2014 Extravaganza event provides numerous speaker examples
 (underline emphasis added):
       •   (2: 19) "pack out those STS, every single event"
       •   (2:27) So, I made a decision. My sponsor does not have to call me up to ask me ifl am
           going to be at a training. There's not an option for me, its non-negotiable." "core,"
           "backbone"
       •   (2:45) "2009 Dan Waldron put the call out-STSs ... that would begin to change the
           fabric." "The STSs are an environment." "Environment is stronger than will." "What's so
           great about STSs? It creates structure. Monthly events, month after month, after month.
           You funnel everything into the success training school. Its become the backbone of; its the
           fabric ofHerbalife right now." [references CYCLE OF SUCCESS slide]
       •   (3:40) I actually don't think I have ever even gotten to an STS later than when the
           volunteers arrive. From the day I started. It was just taught to me from the beginning."
       •   (4:03 min) "And then you go to the STS and you walk out feeling 1,000 times better.
           Right? That is a core of our company." [references "Take Aways:" STS slide]
       •   (4:25 min) "The one thing you want to write down is events are not negotiable. That's the
           mindset."
       •    (4:47) "I can be counted on to show up as a leader at every event. Not the events where I
           get recognized. At every event."
       •   (5:09) "This is our church, a meeting."
       •   (5:23) "So I have a calendar that has Cycle of Success written down with all the Herbalife
           dates so I can plan my family around it so I don't miss events."
       •   (6:20) "Whatever you had to do to be here, you did the right thing for your family."
       •   (6:30) "Never miss an event and qualify for everything."
       •   (7:06) "An expensive proposition to come and be with us this weekend" "But this is the
           place that the big picture gets taught."
       •   (7:14) [slide "4.) INCREASE ENGAGEMENT AND GROW NUMBERS AT EVENTS"]
           "And this for me you guys has been engrained in my blood since I started Herbalife. Thank
           you mentors who have taught me this."
       •   (7:58) "So we literally you guys, for the first year of our business worked STS to STS just
           like they talk about at all of the training. So the STSs groomed all of the members on our


                                                                                                   17    20
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 21 of 72 Page ID
                                  #:9644



           team. And so through those STSs we were able to gain traction, gain momentum ... That's
           because our culture of working STS to STS is groomed into who we are."
       •   (8:30) "Four steps to success. You heard them all day. Social Media. Document your
           journey. Fuel your local community. Fuel the IUJB. And pack the Herbalife event
           structure. Who is excited about packing the Herbalife event structure?" [references "Steps
           to Success" slide]
       •   (11 :55) "So as Mark said structure was so critical and where we started is where we all
           started with that Success Training Seminar. And I am so grateful to Suzanne and Cody
           Morrow, Dennis , Mark and I wouldn't be here without you. They took us in. they taught
           us. They really got us clear on the value of that backbone of North America, which the
           Success Training Seminars" "The Success Training Seminar is no matter what, we've
           never missed one. it's been the key to everything that we have done." [references "CYCLE
           OF SUCCESS" slide] "So, this chain of events, every event builds on each other... Plan
           your personal life around the events."
       •   (12:37) "There's an invisible leadership structure that takes place inside of the event."
           ''You need to be intentional with grooming leadership through the events." "It doesn't
           happen by accident." "You found what you are looking for. Its right here."
       •   (13:32) "We have a predictable training structure. So, we work event to event. Correct
           guys?" "We have approximately sixty STSs all over the country. So, there is no excuse
           for you not getting to your local event. This is so crucial to your development, guys. and
           the growth of your business."
       •   (14:10) [references dates for upcoming STSs] "You gotta know the calendar. You gotta
           know what's going on. It's your business to know what's going on ... No. you work things
           around Herbalife." "Number five, qualify for everything."


 25.       The Circle of Success and monthly event attendance are presented as necessary but not
 sufficient conditions for success, with would-be President's Team members also told to "qualify
 for everything." Qualifying means reaching specific purchase volume levels, leading to a VIP
 designation with special seating and exclusive access to top distributors and speakers. Somehow
 sitting at "a special table and chairs," can also lead to eventual success. Presumably, speakers
 talking directly with VIP attendees reaffirm the message that monthly STS or Herbalife corporate
 events attendance and maintaining purchase volumes are critical to building a successful business.
 Hyping the need to qualify for VIP intentionally conveyed status and reinforced the incomplete,
 biased information given out from the stage. (See Waldron Depo. At 175; Gioiosa Depo. At 118;
 de la Concepcion Depo. At 100; Rogers Depo. At 86; Valdez Depo. At 72)


 Q. Okay. You've heard, and again, you may have said this yourself, "qualify for everything." What
 does that mean?
 A. Well, if there's a meeting going on and you can qualify to sit up front if you do a little bit more
 business, I would encourage you to qualify for everything, because you can sit up front, and you
 get a special table and chairs, so we encourage people to qualify for everything. And if there's a


                                                                                                    18    21
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 22 of 72 Page ID
                                  #:9645



 picture taken that evening, if you do a little bit more business, so, hey, qualify for everything, for
 the special seating and for the picture taking. So we encourage people that are business builders,
 that are more career-level income people to qualify for everything. (Waldron Dep. 174:18-175:8)

 26.     Speakers on stage at STS and Herbalife corporate events cross-promote future events in
 support of continued event attendance (Morrow Exhibit 52). For example, a proforma agenda
 produced and disseminated by Herbalife recommends promoting upcoming STS events from the
 stage multiple times during a weekend event (TARTOL00013344 exhibit). Similarly, Herbalife
 periodically ran "City by City Challenge" for the purpose of growing STS events (Morrow exhibit
 46). Yet, the company failed to vet earning claims by STS speakers or provide supporting data
 regarding the value of attending. DSA Ethics la prohibits a member company from engaging "in
 any deceptive, false, unethical or unlawful consumer or recruiting practice." (See Tartol Depo. At
 204; Wick Depo. At 217; Bogard Depo. At 203, 219, 248, Montesino Depo. At 138)


 27.    A clear and ongoing Circle of Success strategy promoted monthly attendance at STS and
 corporate events from the stage and linked event attendance with success. Speakers tell attendees
 that those who achieved success "worked STS to STS" and that to move up the marketing plan
 event attendance is: "core," "not negotiable,"         "an environment.. .stronger than will," the
 ''backbone of North America." When it comes to the planning a calendar "you work things around
 Herbalife." The misrepresentation here is that speakers do not and cannot support the claims and
 reply on incomplete information, contrary to DSA Ethics. The misrepresentation is compounded
 by the fact that local event attendee data are not analyzed and/or not used to show the impact of
 event attendance. Herbalife tracks the relative success of each distributor month-to-month and
 event coordinators collect registration names. Yet, contrary to its other uses of data, Herbalife fails
 to use this information to test the relationship described by speakers.




                                                                                                     19    22
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 23 of 72 Page ID
                                  #:9646



 IV. Repetitive storytelling of atypical experiences inspire, ignore, and obscure the typical
 distributor experience, thereby providing, disclaimers notwithstanding, a net impression
 that the path to success relies upon following the Circle of Success and monthly attendance
 at STS and corporate events.


 28.    Stories are told to inspire. One top distributor described purchasing a house for his brother
 and another proudly reported that he ''retired" his mother. Yet, the path to success remains unclear
 and untold. Contrary to DSA Ethics, the result is to mislead attendees for the purpose of retaining
 attendees' month-to-month. Speakers such as Ms. Wick describe the importance of nutrition clubs
 despite the fact that ( confidential) data on top distributors shows earnings from retail sales of all
 types, including nutrition clubs, represented an average ofless than one percent of total earnings.
 Ms. Wick's earnings from retail sales never exceeded more than one and one-half percent of total
 earnings from 2009 to 2019. No information is shared regarding the reasons for failed nutrition
 clubs, nor is that information tracked by Herbalife despite the fact that the number of new nutrition
 clubs is tracked. The company does not demonstrate an interest in having or conveying complete
 information. Because Herbalife and top distributors know or can know that retail sales, including
 those through nutrition clubs, contribute very little distributor total earnings, statements to the
 contrary intentionally mislead event attendees. Sharing stories of success without context and
 intentionally under-utilizing available data provides an incomplete, misleading view of the typical
 distributor experience, messaging that violates DSA Ethics la "No member company or
 independent salesperson for a member company shall engage in any deceptive, false, unethical or
 uolawful consumer or recruiting practice"; 1d, "Information provided by member companies and
 their independent salespeople to prospective or current independent salespeople concerning the
 opportunity and related rights and obligations shall be accurate and complete,"; and lh,
 "Independent salespeople shall respect any lack of commercial experience of consumers.
 Independent salespeople shall not abuse the trust of individual consumers, or exploit a consumer's
 age, illness, handicap, lack of understanding or unfamiliarity with a language."


 29.    In the absence of supporting data, events speakers promoting the Circle of Success and
 attendance at STS and corporate events fail the most rudimentary logic. There are many activities
 common among top Herbalife distributors: each likely showers or bathes regularly, generally obey



                                                                                                    20    23
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 24 of 72 Page ID
                                  #:9647



 traffic laws when driving, and communicate regularly with their upline distributors. Yet none of
 these activities intentionally seek to increase retention of downline distributors as does event
 attendance portrayed to be core to success. In order for monthly event attendance to be logically
 different from other actions common to top distributors, it needs to be shown that attendance makes
 a positive contribution toward success and that not attending makes a negative one. Thus far, no
 evidence supports the relationship between adhering to the Circle of Success, including monthly
 event attendance, and success. A fact not completely missed by some top distributors or Herbalife.
 (Plaintiffs' Reply In Support of Plaintiffs' Motion for Class Certification, Jones Declaration,
 Composite Exhibit 2; Wick Depo. At 251; Tartol Depo. At 125; Bogard Depo. At 271; Waldron
 Depo. At 299).


 30.    STS and corporate events are designed to inspire and energize attendees. Asking
 distributors to attend events monthly has been equated to asking them to go to church (paragraph
 24). The analogy holds given the repetitive messages and effort to shape future behavior. But a
 fundamental question remains: What benefits come from regularly attending STS and corporate
 events that justify the expenses distributors incur? Beyond inspiration, the answer most often given
 is information. Thus, downline distributors are told that attending events month-after-month
 provides inspiration and information important enough to justify ongoing out-of-pocket expenses.
 Top distributors disagree on the relative balance between inspiration versus information, but not
 the idea that both are to play a role. (See Morrow Depo. At 209; Tartol Depo. At 119; Wick Depo.
 At 95; de la Concepcion Depo. At 181-182)


 31.    That the events are intended to inspire appears beyond doubt. However, the information
 shared at the expense of attendees lacks quality, accuracy, and truthfulness relative to the typical
 distributor experience. The FTC was well aware that expenses may well become excessive relative
 to the income generated: "Even if the start-up costs seem low, additional expenses can add up
 quickly. Expenses can include training and travel costs, website fees, promotional materials, costs
 to host parties, and costs to buy products." In the BurnLounge case the FTC noted, " ... at any
 particular time the majority of Moguls will spend more money to participate in BumLounge than
 they have earned through their involvement with the company."




                                                                                                  21    24
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 25 of 72 Page ID
                                  #:9648




 V. Disinformation shared at STS and corporate events obscures and misrepresents the actual
 typical distributor compensation and experiences.


 32.    Misinformation, present at every event that follows Herbalife guidelines, plays a role more
 important than the repetition valued by Mr. Waldron. Misinformation comes in two forms:
 omission and commission. The latter comes directly from Herbalife.


 33.    The ''big picture" hyped by Mr. Johnson is a picture distorted in many ways, beginoing
 with the omission of basic business and economic principles. Multi-level marketing is a form of
 all-against-all competition. Each Founder and Chairman's Club member has a financial interest in
 protecting their positions and downlines. Most established their downlines a decade or more ago.
 Herbalife likely has years of data on the geographic areas where successful recruitment has been
 heavy or light, areas where distributors have succeeded or failed and by what percentage, and even
 current retention and inactivity rates. Many business types (e.g., franchises, corporate retail chains,
 etc.) use similar types of information to assess opportunities and make improvements. Rather than
 help distributors focus their efforts and invest time and energy as productively as possible,
 however, event speakers and presentations present the ''big picture" as if none of this information
 matters and that helpful data does not exist.


 34.    Beyond data on new distributor success or lack thereof, Herbalife has data on the typical
 distributor experience at each level----GET, Millionaire, and President's Team. Available only to a
 privileged few top distributors, confidential data shared with Herbalife's Event and Promotions
 Committee shows that in 2017 Top Achievers Business (TAB) Team members, the highest earners
 in Herbalife, qualified for Royalty Overloads (RO) at low rates: 15% President's Team (PT), 21 %
 Global Expansion Team (GT), and 25% Millionaire Team (MT). The 2017 RO qualifying rates
 were below both 2016 and 2015. In 2017 fewer than 80% of PT and MT members, and only 57%
 of GT members had 2,500+ in Total Volume (Stanford Exhibit 185). Again, the percentages are



                                                                                                     22    25
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 26 of 72 Page ID
                                  #:9649



 lower than in 2016 and 2015. Sharing this information exclusively with a few top distributors
 creates an asymmetric information situation that hides from all distributors the challenges of
 maintaining volumes sufficient to generate RO while advantaging top distributors with information
 to allow them to focus on retention. With information in hand, top distributors can develop
 strategies that target specific groups to keep trying. Downline distributors in these groups will be
 encouraged to purchase volume and earn eligibility in the absence of a more complete
 success/failure context. That some distributors have more complete information than others
 illustrates Herbalife's comfort with violating DSA Ethics.


 35.    Messaging about success, particularly achieving PT, conflates achieving, expected
 earnings, and sustaining PT-level success. First, there are many PT levels that require increasing
 purchase volumes. Second, Herbalife stopped reporting earnings by level (PT, MT, etc.) after
 2011. Even when reporting earnings by level Herbalife did not reveal the number or percent of
 those who achieved PT or what level of PT that constituted the earnings reported. The low rate of
 PT distributors (and those at other levels) qualifying for RO shows that a large percentage of
 distributors at each level fail to earn compensation from a primary earnings source. Thus,
 statements about what it means to become a PT level distributor are misleading, incomplete, and
 disconnected from the reality experienced by the typical distributors who achieves PT status.


 36.    Data also show that over an eight-month period in 2017 the percent of monthly orders
 placed on the end-of-month (EOM) day averaged 18.3%. The EOM day is the last day ofa month
 during which a product order can be placed to count for volume in that month. In a business where
 orders can be placed 24/7, a single business day represents one-thirtieth (i.e., 3.3%) of all possible
 days to make a purchase (Stanford Exhibit 185). The 2017 data showed between one-fifth and one-
 sixth of orders placed at EOM. Herbalife and top distributors use the data to develop strategies for
 maintaining or increasing targeted distributors' purchase behavior.


 Q. And what kind of data can you mine?
 Q. You can answer it again.
 A. It's just very vast. You can mind any point that we harvest from the field. Any point is
 minable.
 Q. So you can mine the names of the customers who bought it?




                                                                                                    23    26
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 27 of 72 Page ID
                                  #:9650



 A.     Yes.
 Q.     The products they bought?
 A.     Yes.
 Q.     The amounts they spent?
 A.     Yes. (Domingo Dep. 70:20---71:9)

 Q. So BI keeps track of how much distributors are paid?
 A. BI mines the database that keeps track. (Domingo Dep. 123:20-12)

 Q. Can you just explain to me how they're using this term, "stretcher"?
 A. Let me look.
 A. I think they're simply referring to people who may not have worked -- you know, to get their
 people to do 2500 or more, would work with them harder to become an active supervisor. So
 stretch.
 Q. So the objective is to get people to stretch?
 A. The objective is to get people to work harder. (Tartol Dep. 186:16----187:5)

 37.        Misinformation by commission comes in the form ofHerbalife's Statement of Average
 Gross Compensation (SAGC), a document required to be shared and/or posted at all STS and
 corporate events. In its various forms the SAGC: 1) makes opaque the typical earnings of new
 distributors and non-new distributors at different levels of the marketing plan, 2) falsely implies a
 probability of achieving a particular level of earnings, 3) prohibits comparisons over time, and 4)
 appears to be downplayed or ignored by top distributors. The latter of the four might be explained
 by the disconnect between the success stories told from the stage and the reality experienced by
 typical distributors. Each of these concerns are inconsistent with DSA Ethics and FTC guidance.


 3 8.       By presenting average earnings the SAGC obscures the underlying skewed distribution of
 distributor earnings, information needed to understand a typical distributor's experience in each
 category. For example, 2,084 distributors earned between $10,000 - $25,000 in 2015 with average
 earnings of$15,445. Whatthen did the typical distributor in this group earn? Here are two of many
 possible answers: 1) each distributor in the group earned $15,445 or 2) 688 earned $25,000, 79
 earned $20,000 and 1,313 earned $10,000. The latter example means the typical distributor, 63%
 of the entire group, earned only 65% of the reported average amount earned, and only 40% of the
 amount earned by top earners in the group. Distributors attending an STS or corporate event cannot
 use the SAGC to determine the typical distributor's experience. The Federal Trade Commission
 (FTC) has made clear the standard for evaluating income representations: "If participants generally



                                                                                                   24    27
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 28 of 72 Page ID
                                  #:9651



 do not achieve such results, these representations likely would be false or misleading to current or
 prospective participants." Herbalife collects all the earnings data needed to make the information
 meaningful yet fails to do so.


 39.    At the direction of the DSA, Herbalife and other member firms are invited to examine legal
 precedent. Three cases brought prior to 2009 show FTC concern for messaging by MLM
 companies and their distributors about ''likely'' earnings (Figure 2). Thus, the FTC demonstrated
 an ongoing concern for typical or representative distributor experience. Average earnings based
 on a known skewed earnings distribution do not show "likely" earnings and therefore fail to meet
 that standard.


 40.    The second piece of information of possible interest to distributors would be the historic
 probability of achieving a given earnings level. Here too the SAGC obscures rather than informs.
 According to the 2015 SAGC, 187 distributors earned $250,000 or more in 2015 (.3%) and another
 450 distributors earned between $100,001 and $250,000 (.7%). The two comprise 1.0% of all
 distributors with a downline. Does that then mean that in 2015 any distributor has a 1% chance of
 earning more than $100,000? No, it does not. For that conclusion to be true each distributor would
 face the same probabilities of success and they clearly do not. In fact, distributors who have
 achieved high ranks in the marketing plan persist year after year. If half of those earning more than
 $250,000 each year persist from the year before due to their established downlines, then the
 probability of a distributor not in that top group earning that amount is reduced to .15%. If 90% of
 all distributors earning more than $250,000 per year persist year after year then the probability
 goes from .3% to .03%. Despite having data that could inform distributors, Herbalife persists in
 producing SAGC that obscure information important to distributors and insists that the obscured
 information be posted at each event.


 41.    Changing the SAGC over time prevents comparisons. For years 2008 thru 2011 each
 SAGC provided average earnings according to rank in the marketing plan (2011 also provided
 mean earnings). From 2012 thru 2015 the SAGCs categorized grouped earnings according to
 earnings amounts (e.g., $5,001 to $10,000, $10,001 to $25,000, etc.). A separate SAGC in 2015
 grouped earnings in broad categories with minimum earnings (e.g., 50% made more than $245;



                                                                                                   25    28
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 29 of 72 Page ID
                                  #:9652



 10% made more than $4,350, etc.). In 2016 the SAGC followed this pattern of minimum earnings
 in broad categories (i.e., 50%, 10%, 1%). Beginning in 2017 the SAGC format followed the
 approach from the preceding year but separated new from current distributors (e.g., 10% of new
 distributors earned more than $740; 10% of other distributors earned more than $3,450). On top
 of the fatal flaws that characterize all SAGC, changes in the SAGC format over time makes
 comparisons virtually impossible. Contrary to DSA Ethics and FTC guidance, the various formats
 are incomplete and misleading.


 42.    Herbalife also does not explain even apparent changes in the data. For example, the 2015
 SAGC identified 780 distributors in the top 1%, by 2017 and 2018 the number dropped to 300 and
 420, respectively. What happened? The separation of new distributors into a separate column will
 not account for the difference as the average earnings of their top 1% certainly would not have
 placed them in the top 1% when all distributors are considered. A decline in the number of top 1%
 distributors would seem an important piece of information. While Herbalife wants distributors to
 persist year after year, celebrates the growth in and attendance at STS events (more on this later),
 and requires that SAGC information be posted at each event, in fact, the company repeatedly fails
 to use available date to provide distributors and prospective distributors meaningful information
 on typical distributor earnings.


 Q. So what do you understand that to mean?
 A. Well, I'm looking at that. It's just showing the total numbers -- the top 1 percent, about 780,
 earned over $82,000 in earnings. And it also shows that the average 1 percent took between 3 to
 3 5 years in the business, averaging 13 years, to get to that point.
 Q. Are you in that top 1 percent?
 A. Yes, lam.
 Q. Would you understand this to mean that a person has a 1 percent chance of making it to the
 top?
 A.No.
 Q. If a new person was starting right now and they were looking at this disclaimer, what is --
 what do you think this indicates what a new person's chances are of making it to the top?
 A Well, looking at this, it just shows the amount of people that actually made it to that -- to the
 top in that length of time. It's just giving facts. (Morrow Dep. 72: 19-73: 16)


 43.    As Mr. Morrow noted, the SAGC does not represent the probability of making it to the top
 1% or 10%. However, his description of the SAGC as "facts" that shows, "the amount of people
 that actually made it to that - to the top in that length of time" actually misrepresents the data.


                                                                                                   26   29
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 30 of 72 Page ID
                                  #:9653



 Static data represents a point in time, not a "length of time." In other words, the SAGC does not
 show the amount of people who made it ''to the top" that year. Rather, it shows the number of
 people in top categories that year. Some top earners persist year after year. They did not make it
 "to the top" that year but, rather, kept from falling out of the top. If the percentages and numbers
 provided do not represent the probability of success, then what do they represent? More
 importantly, how might the data be understood or misunderstood? Might even an experienced
 Herbalife distributor look at the SAGC and come to the wrong conclusion? Mr. Tartol-an
 Herbalife distributor since 1981, Chairman's Club member, and fifteen-year member of the
 Herbalife Board of Directors-did, twice. Mr. Tartol believes the SAGC provides a good
 "overview" for distributors, yet, twice claimed incorrectly that a distributor had a 1% chance of
 earning $14,270 or more per month. His faulty conclusion ignored: 1) his familiarity with
 distributors in top earning positions, 2) that the SAGC in question showed new distributors in the
 top 1% earning only a fraction of that earned by established distributors in the top 1%, and 3) that
 according to the SAGC it took five years minimum to reach President's Team.


 Q. And do you believe that the SAGC, in its current form, gives the audience a good idea of the
 typical results that can be expected from pursuing the Herbalife business opportunity?
 A. Yeah. I think it gives 'em a good overview. (Tartol Dep. 247:1-8)
 Q. So if you're talking to a popular new distributor, you're going over the SAGC with them --
  what're -- what is a new person's chances of making it into this top one percent group?
 A. From reading it, I'd say one percent. (Tartol Dep. 252:5-11)
 Q. Yes. And I'd asked -- I asked you before if you're showing a new distributor this slide, what
 percentage chance do they have of making it to the $14,270-a-month level?
 A. Again, ifl was reading, I'd say the top one percent. It's one percent. (Tartol Dep. 264:2-9)

 44.     That long-time top distributors fail to understand the meaning of frequently distributed
 earnings data, while others ignore the relevance, demonstrates a lack of concern for distributor
 understanding. Yet, DSA Ethics lh requires that, "Independent salespeople shall not abuse the
 trust of individual consumers, or exploit a consumer's age, illness, handicap, lack of understanding
 or unfamiliarity with a language." Despite statements by Herbalife representatives, even top
 distributors clearly lack a shared understanding of the meaning of the SAGC, a document so
 important that it is to be posted at all events.




                                                                                                  27    30
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 31 of 72 Page ID
                                  #:9654



 VI. Herbalife adopted a hear-no-evil, see-no-evil, speak-no-evil approach to information
 shared with downline distributors and potential distributors, failing to share available data
 relevant to the decision to become or remain an Herbalife distributor and to follow the Circle
 of Success regime.


 44.    Herbalife collects a considerable amount of data, including data on corporate event
 attendaoce. However, when it comes STS events attendee information (i.e., names and distributor
 number) are either not collected or if collected not analyzed. This lack of analysis for STS event
 attendaoce happens concurrent with corporate messaging and speakers on the stage promoting the
 importance of attendance. Choosing not to analyze STS event attendee data provides Herbalife
 with deniability regarding the benefits of following the Circle of Success.

 Q. Do you believe that there is a correlation between product sales and events?
 A Yes.
 Q. And what is that correlation?
 A. They receive training and education about the product, and I feel that they're better equipped to
 do what they do in the field based on attending events.
 Q. So you think people are more capable of selling product as a result of events, and therefore
 it is your supposition that there is an increase in product sales as a result of events?
 A. I think so, yes.
 Q. But you've never seen any data to support that?
 A. I don't koow.
 Q. As you sit here today, are you aware of any data that supports that?
 A. I don't koow. (Bogard Dep. 122:6-24)

 45.    Corporate deniability is also possible in terms of earnings claims made by STS event
 speakers. For corporate events Herbalife requires that speakers substantiate with the company
 earning claims they intend to make. Speakers at STS events are not so obligated even though DSA
 Ethics 8bl clearly states, "Earnings representations and sales figures must be truthful, accurate,
 and presented in a manner that is not false, deceptive or misleading." Herbalife monitoring of STS
 events is spotting, non-systematic, and without any apparent intent. Attendees at STS events may
 or may not koow if Herbalife substantiates or monitor earnings claims made by speakers. It is
 clear, however, that while Herbalife may expect STS event speakers to adhere to company policies,
 no effort is made to ensure this happens except for at corporate events.




                                                                                                  28    31
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 32 of 72 Page ID
                                  #:9655



 Q. But this is talking about substantiation for earnings claims. Does an independent distributor that
 makes an earnings claim at an STS have an obligation to substantiate that to corporate?
 A. They have an obligation to follow our policies and rules, yes. Do we ask them to substantiate?
 Corporate events, yes. STSs, no. (Bogard Dep. 281:4-10)

 Q. In other words, if a distributor makes a misrepresentation at an STS, he or she will be subject
 to the rules of conduct; correct?
 A. Yes.
 Q. And what does Herbalife do to monitor misrepresentations made at STSs?
 A. I'm not in that department, but we have ambassadors which report into MPC. So they would be
 the ones who would receive that.
 Q. And ambassadors are people that attend STSs?
 A. They -- ambassadors are employees who live within the different cities, and so they would
 attend STSs, yes.
 Q. And how often do ambassadors attend
 A. I don't know.
 Q. How many ambassadors are there?
 A. I don't know.
 Q. It's fair to assume that ambassadors are not attending every STS; correct?
 A. Correct
 Q. There's not thousands of ambassadors; correct?
 A. Correct.
 Q. And do you know whether these ambassadors are known to the independent distributors
 that are putting on the STS?
 A.Yes.
 Q. They are known. (Montesino Dep. 173:19-174:23)


 46.    In the words of one speaker recruiting is "what we do" but the ''how" will often be
 explained simply as "hard work" and "luck." The all-against-all competition inherent in the multi-
 level marketing structure and the legacy positions of top earners with large downlines means that
 each distributor faces an unknown level of competition. The same is not necessarily true for their
 upline distributors. Top distributors can have long histories in certain regions, family members in
 their downlines (a fact ironically celebrated on stage), and access to data unavailable to downline
 distributors. This asymmetric information structure favors top distributors with Herbalife's support
 and at the expense, literally and figuratively, of struggling downline distributors and the new
 recruits that will replace them. When asked why downline distributors do not achieve success the
 common response appears to be: blame the distributor. Here too, the FTC has expressed concerns,
 "While prospective recruits are sometimes told that some Trek representatives fail, they are also
 told that lack of success cannot be blamed on the system, but rather only on the insufficient efforts




                                                                                                   29    32
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 33 of 72 Page ID
                                  #:9656



 of those who failed." (Waldron Depo. At 35; Peterson Depo. At 176; Gioiosa Depo. At 202; Tartol
 Depo. At 151)



                                                           By: s/ William W Keep




                                                                                             30    33
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 34 of 72 Page ID
                                  #:9657



 References:

 https://www.ftc.gov/sites/default/files/documents/cases/2002/12/021216comp0123 096.pdf

 https://www.truthinadvertismg.org/wp-content/uploads/2015/09/FTC-v-NexGen3000-
 compla1nt.pdf

 https://www.fie.gov/sites/default/files/documents/cases/2005/05/050512cmp2by2net.pdf

 https://www.ftc.gov/sites/default/files/documents/cases/2005/05/050512stip2by2net.pdf

 https://www.ftc.gov/sites/default/files/documents/cases/2007/06/061207complamt.pdf

 https://www.consumer.ftc.gov/articles/0065-multi-level-marketmg-busmesses-and-pyramid-
 schemes




                                                                                          31   34
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 35 of 72 Page ID
                                  #:9658
                                Appendix A




  William W Keep                                                     Curriculum Vitae

 Home Address:                                           Work Address:
 196 High Meadow Lane                                    The College ofNew Jersey
 Mystic, CT 06355-1652                                   School of Business
 203-915-3165                                            PO Box 7718
                                                         Ewing, NJ 08628-0718
                                                         609-771-3064
                                                         Email: keep@tcnj.edu

 Education
 PhD 1991         Eli Broad College of Business, Michigan State University
                     Major: Marketing Minors: Philosophy, Psychometrics

 BA 1981          James Madison College, Michigan State University
                    Dual Major: Social Science and Economics

 Electronics Technician       United State Coast Guard (Active Service 1970-1974)

 Appointments
 2009 - Present               Professor of Marketing
 2018-2020                    Interim Provost I Vice President for Academic Affairs
 2009-2018                    Dean, School of Business, The College ofNew Jersey
 2007 (January - June)        Dean, Sprott School of Business, Carleton University
 2002-2005                    Associate Vice-President for Academic Affairs, Quinnipiac University
 2001-2009                    Professor of Marketing, Quinnipiac University
 1999-2002                    Director of Assessment, School of Business, Quinnipiac University
 1998-2001                    Associate Professor of Marketing, Quinnipiac University
 1991-1998                    Assistant Professor of Marketing, University of Kentucky

 Faculty Record
 Research                            Consulting
 • Competitive Channel Strategies      • Analysis of Marketing Channels (Expert Witness)
 • Long-Term Business Relationships    • Marketing from the Inside Out
 • Marketing: Ethical & Legal Issues   • Marketing Equity and Integrity
 • Marketing History                   • Assessment of Strategy Implementation

 Teaching
 • Marketing Management - MBA                        • Marketing Strategies: Case Analysis
 • Marketing Planning - MBA                          • Business Ethics
 • Top Management Leadership & Ethics - MBA          • Marketing Principles
 • Marketing Communications - MBA                    • Services Marketing
 • Channels of Distribution                          • Business-to-Business Marketing
 • Retailing                                         • Database Marketing


 Peer-Reviewed Journal Publications
 William W Keep and Peter J Vander Nat (2014), "Multilevel Marketing and Pyramid Schemes in the
 United States: An Historical Analysis," Journal ofHistorical Research in Marketing, 6 (2), 188-210



                                                                                                  35
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 36 of 72 Page ID
                                  #:9659



 William W Keep                             2                                 April2020

 Tarique Hossain, William W Keep, and Susan Peters (2012), "Does Corruption Impede and Bilateral
 Tax Treaties Help Foreign Direct Investment?" International Journal ofBusiness Insights and
 Transformation, 4 (3), 40-47

 David Burns, Chris Manolis, and William W Keep (2010), ''Fear of Crime on Shopping Intentions:
 An Examination," International Journal ofRetail & Distribution Management, 38 (1 ), 45-56

 William W Keep and Gary P Schneider (2010), "Deception and defection from ethical norms in
 market relationships: a general analytic framework," Business Ethics: A European Review, 19 (1),
 64-80


 Book Chapters, Books, Cases and Abstracts
 William W Keep (2019), "S.C. Hollander: Retailing and Marketing Scholar," In History of
 Marketing Thought in the United States, part 2: 157-185. Marketing History Society of Japan, ed.


 Memberships
 American Marketing Association


 Media Mentions, Expert Witness, Consulting & Training
 Media Mentions
 Numerous radio, television, newspaper, and popular press interviews on contemporary marketing
 topics: Bloomberg TV, Business Talk Radio (James Campbell show), Fox Television (national and
 regional), Businessweek, The New York Times, The Wall Street Journal, CNBC, Financial Times,
 Washington Post, among others

 Published dozens of opinion pieces in outlets including: The Chronicle ofHigher Education, CNBC
 online, Seeking Alpha, The Hill, Trenton Times, New Haven Register, The Providence Journal, and
 The Hartford Currant, among others


 Expert Witness Consultant - Multilevel Marketing and Pyramid Schemes
 Federal Trade Commission v. Dluca, Gatto, Pinkston, and Chandler, d/b/a Bitcoin Funding Team
 and My7Network (2018)
 https://www.ftc.gov/enforcement/cases-proceedings/172-3107/federal-trade-commission-v-thomas-
 dluca-et-al-bitcoin-funding

 NXIVM Corporation et al v Ross Institute et al (2017)
 https://www.gpo.gov/fdsys/granule/USCOURTS-njd-2 06-cv-01051/USCOURTS-njd-2 06-cv-
 01051-5/content-detail.html

 Freedman v Nu Skin Enterprises Inc. et al, (2016)
 http://wwwlaw3 60com/articles/7 64650/nu-skin-pays-4 7m-to-end-investor-row-over-china-ops



                                                                                                    36
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 37 of 72 Page ID
                                  #:9660



 William W Keep                             3                                 April2020

 Calvin L Raup and Angela J Raup, v[s}~]wells Fargo Bank, NA; et al, (2013)
 https://www.law360.com/cases/51001d3b3e15cd7656000001

 Schneider v Wells Fargo Bank, NA et al (2013)- Deposed
 https://scholar.google.com/scholar case?case=7434377468653142558&hl=en&as sdt=6&as vis=l
 &oi=scholarr\

 Yvonne Day, et al v Fortune Hi-Tech Marketing, et al (2011)
 http://wwwca6uscourtsgov/opinionspdf/13 a0827n-06pdf

 Proctor & Gamble v Amway Corporation (1998-2008)
 http://caselaw.findlaw.com/us-5th-circuit/1453950.html
 http://caselaw.findlaw.com/us-1 Oth-circuit/1213852.html
 http://caselaw.findlaw.com/us-Sth-circuit/1296426.html

 US Securities & Exchange Commission v International Heritage, Inc., Stanley H Van Etten, Claude
 W Savage, Larry G Smith and International Heritage, Incorporated (2002)
 https://www.sec.gov/litigation/litreleases/lrl 5672.txt

 United States Federal Trade Commission v Alpine Industries (2000)
 http://wwwftcgov/opa/2000/04/alpineindustries2shtm

 SEC v Le Club Privie (2000)
 (http://wwwsecgov/divisions/enforce/claims/leprivehtm)

 State of Florida v International Metals & Trade Company (IMTC) (2000)

 Commonwealth of Kentucky v Travelmax (1996)

 US Department of Justice v Gold Unlimited (1996)
 http://caselaw.findlaw.com/us-6th-circuit/139093 3.html


 Marketing Consultant & Training: Radio Frequency System (a division of Alcatel); Gaylord
 Hospital; Anthem Blue Cross and Blue Shield, Northeast Region; Transcentive Corporation;
 SuperAmerica (a division of Ashland Oil); and multiple small businesses




                                                                                                   37
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 38 of 72 Page ID
                                  #:9661



                                          AppendixB

    A.   United States v. Richard Maike, (2017 to present)
    B.   FTC v. DLuca, Gatto, Pinkston, and Chandler (also d/b/a Bitcoin Funding Team and
         My7Network(2019)
    C.   NXIVM Corporation, et al. v. Sutton, et al. (2017)
    D.   Freedman v. Nu Skin Enter. Inc. (2016)
    E.   Raup v. Wells Fargo Bank, N.A. (2013)
    F.   Schneider v. Wells Fargo Bank, N.A. (2013)
    G.   Dayv. FortuneHi-TechMktg. (2011)
    H.   Proctor & Gamble v. Amway Corp. (1998-2008)
    I.   SEC v. Intern. Heritage, Inc. (2002)
    J.   FTC v. Alpine Indus. (2000)
    K.   SEC v. Le Club Privie (2000)
    L.   State ofFlorida v. Intern. Metals & Trade Co. (2000)
    M. Commonwealth ofKentucky v. Travelma.x (1996)
    N.   United States v. Gold Unlimited (1996)




                                                                                            32   38
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 39 of 72 Page ID
                                  #:9662




                        EXHIBIT B



                                                                                 39
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 40 of 72 Page ID
                                  #:9663

 1                     UNITED STATES DISTRICT COURT
 2        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 3
 4     MICHAEL LAVIGNE, ET AL.,            )
                                           )
 5              PLAINTIFFS,                ) CASE NO.
                                           ) 2:18-cv-07480-JAK (MRWx)
 6     vs.                                 )
                                           )
 7     HERBALIFE LTD., ET AL.,             )
                                           )
 8             DEFENDANTS.                 )
 9     __________________________)
10
11
12           VIDEO-RECORDED DEPOSITION VIA VIDEOCONFERENCE OF
13                           WILLIAM W. KEEP, Ph.D.
14                       THURSDAY, FEBRUARY 4, 2021
15
16
17
18
19
20
21
22      JOB NO. 4446851
23      REPORTED STENOGRAPHICALLY BY:
24      MARY K. MEDLEY, CSR NO. 9557
25      PAGES 1-188

                                                                 Page 1

                                Veritext Legal Solutions
                                     866 299-5127                                40
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 41 of 72 Page ID
                                  #:9664

 1        VIDEO-RECORDED DEPOSITION VIA VIDEOCONFERENCE OF
 2        WILLIAM W. KEEP, Ph.D., TAKEN ON BEHALF OF THE
 3        DEFENDANT, AT 7:01 A.M. TAIPEI STANDARD TIME,
 4        THURSDAY, FEBRUARY 4, 2021, BEFORE MARY K. MEDLEY,
 5        CSR NO. 9557.
 6
 7        APPEARANCES OF COUNSEL:
 8        (ALL PARTIES PRESENT VIA
 9        VIDEOCONFERENCE/TELEPHONICALLY)
10
11        FOR PLAINTIFFS JENNIFER RIBALTA, JEFF RODGERS,
          PATRICIA RODGERS, AND IZAAR VALDEZ:
12
                JASON JONES, ATTORNEY AT LAW
13              BY: JASON M. JONES, ESQ.
                1147 HUNTER AVENUE
14              COLUMBUS, OHIO 43201
                (312) 237-0275
15              JASON@JONESATLAW.COM
16
17        FOR DEFENDANT HERBALIFE INTERNATIONAL OF AMERICA,
          INC.:
18
                BIRD, MARELLA, BOXER, WOLPERT, NESSIM, DROOKS,
19              LINCENBERG & RHOW, P.C.
                BY: MARK T. DROOKS, ESQ.
20              1875 CENTURY PARK EAST, TWENTY-THIRD FLOOR
                LOS ANGELES, CALIFORNIA 90067-2561
21              (310) 201-2100
                MDROOKS@BIRDMARELLA.COM
22
23
24
25

                                                                 Page 2

                                Veritext Legal Solutions
                                     866 299-5127                                41
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 42 of 72 Page ID
                                  #:9665

 1        APPEARANCES OF COUNSEL (CONTINUED):
 2
 3        FOR INDIVIDUAL DEFENDANTS:
 4               LTL ATTORNEYS, LLP
                 BY:    JOE H. TUFFAHA, ESQ.
 5               300 SOUTH GRAND AVENUE, FOURTEENTH FLOOR
                 LOS ANGELES, CALIFORNIA 90071
 6               (213) 612-8900
                 JOE.TUFFAHA@LTLATTORNEYS.COM
 7
 8        ALSO PRESENT: ROBERT PETERSON
 9                            PATTI SABEL, ESQ.
10                            JULIE TING, ESQ.
11                            DONALD STAMPER, VIDEOGRAPHER
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                 Page 3

                                Veritext Legal Solutions
                                     866 299-5127                                42
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 43 of 72 Page ID
                                  #:9666

  1                 Do you understand that?                        15:05:48

  2            A.   Yes, I understand.

  3            Q.   And that's agreeable with you?

  4            A.   Agreeable to me.

  5            Q.   Thank you.                                     15:05:56

  6                 Are you being compensated for your work in

  7      this case?

  8            A.   I am.

  9            Q.   At what hourly rate?

 10            A.   $150 per hour and $300 per hour during the     15:06:05

 11      deposition.

 12            Q.   And what is the total amount of your

 13      compensation to date --

 14            A.   I --

 15            Q.   -- whether paid or not?                        15:06:16

 16            A.   Sorry?

 17            Q.   Whether paid or not, what is the total

 18      amount?

 19            THE REPORTER:      Sorry, I didn't hear you.

 20            MR. DROOKS:                                         15:06:30

 21            Q.   I didn't --

 22            A.   Just a little over $20,000.

 23            Q.   And how much of that has been paid?

 24            A.   About 15-.

 25            Q.   Now, in your report, you say that -- on        15:06:47

                                                                   Page 8

                                  Veritext Legal Solutions
                                       866 299-5127                              43
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 44 of 72 Page ID
                                  #:9667

  1      page 2, you say that your training and experience          15:06:53

  2      render you qualified to provide opinions here

  3      because they, quote, provide "a relevant perspective

  4      in understanding multilevel marketing company

  5      practices."                                                15:07:06

  6            A.   Yep.

  7            Q.   And is that the basis on which you are

  8      claiming expertise sufficient to qualify you as an

  9      expert witness in the case?

 10            A.   Yes.                                            15:07:24

 11            Q.   Now, do many multilevel marketing companies

 12      and other direct sales companies put on events for

 13      their distributors?

 14            A.   I don't know.

 15            Q.   So your studies of multilevel and direct        15:07:42

 16      sales companies over these many years have not

 17      revealed whether or not it's a common practice among

 18      multilevel marketing and other direct sale

 19      companies; is that correct?

 20            A.   So I have seen examples of it, but there        15:07:59

 21      are many hundreds of multilevel marketing companies.

 22      So I've seen examples of them.

 23            Q.   So you're aware that other MLMs and direct

 24      sales companies will put on events for their

 25      distributors.                                              15:08:13

                                                                   Page 9

                                Veritext Legal Solutions
                                     866 299-5127                                44
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 45 of 72 Page ID
                                  #:9668

  1              Q.   And as far as you know, there's nothing        15:10:01

  2      inherently fraudulent about any multilevel marketing

  3      organization putting on such events; is that --

  4              A.   Correct.

  5              Q.   And there's nothing inherently fraudulent      15:10:10

  6      about certain distributors putting on events for

  7      other distributors; is that correct?

  8              A.   Correct.

  9              (Interruption in proceedings.)

 10              THE VIDEOGRAPHER:   This marks the beginning of     15:20:56

 11      media two.      It's 7:20 a.m.   We are on the record.

 12              MR. DROOKS:

 13              Q.   Is it your opinion that it's wrong to make

 14      misrepresentations at events?

 15              A.   Yes.                                           15:21:18

 16              Q.   And is it your opinion that it's wrong to

 17      make misrepresentations to induce people to attend

 18      events?

 19              A.   Yes.

 20              Q.   Now, in your report, your -- and -- Strike     15:21:30

 21      that.

 22                   Just so we can make sure we're

 23      understanding each other, if I reference "your

 24      report," I'll be referencing your initial report.

 25                   And if I want to talk about or refer you to    15:21:42

                                                                   Page 11

                                 Veritext Legal Solutions
                                      866 299-5127                               45
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 46 of 72 Page ID
                                  #:9669

  1      message given to them.                                        15:49:58

  2              Q.   But I didn't ask you about the intent of

  3      the message.        I'm asking intent of the attendees --

  4              A.   Right.    I just have to make sure my answer

  5      is understood in the context.                                 15:50:09

  6              Q.   So it is not your opinion -- Well, strike

  7      that.

  8                   Is it your opinion that the majority of

  9      people attending Herbalife corporate events attend

 10      because they believe it will assist them in becoming          15:50:26

 11      more successful?

 12              MR. JONES:     Objection.    Lacks foundation.

 13              THE WITNESS:     I don't know what questions they

 14      have in their mind about attending and its

 15      relationship to success.                                      15:50:44

 16                   I believe the possibility of success is a

 17      motivating factor for most people who attend, and I

 18      don't know how convinced they are of that

 19      possibility.

 20              MR. DROOKS:                                           15:51:00

 21              Q.   So retention is not an ethically

 22      inappropriate goal of an MLM, is it?

 23              A.   I think it is.

 24              Q.   Why?

 25              A.   Because I think that -- at least the data I      15:51:33

                                                                     Page 32

                                   Veritext Legal Solutions
                                        866 299-5127                              46
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 47 of 72 Page ID
                                  #:9670

  1      have seen on every MLM I have looked at, there's a             15:51:36

  2      very high failure rate.

  3                 And so the company is in a position to

  4      encourage people to keep trying at something that

  5      they know large percentages will fail at.           And in     15:51:49

  6      trying, the company benefits financially so they

  7      have this self-interest in promoting retention.

  8                 And, in fact, the longer people keep

  9      trying, the more they keep purchasing products to

 10      qualify, the more money Herbalife and its top                  15:52:08

 11      distributors make.

 12                 And these efforts are all with full

 13      knowledge that most of those distributors will not

 14      have a net positive financial end result.

 15            Q.   The fact that most distributors do not have         15:52:24

 16      a net positive financial result is widely available

 17      to distributors; isn't that correct?

 18            A.   It is, but I --

 19            Q.   Thank you.

 20            A.   Yes, it is.                                         15:52:37

 21            Q.   And so do you have any reason to believe

 22      that those people who are attending Herbalife events

 23      are not aware of the probability of success and --

 24            A.   Yes.

 25            Q.   -- eventual (unintelligible)?                       15:52:57

                                                                      Page 33

                                  Veritext Legal Solutions
                                       866 299-5127                                47
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 48 of 72 Page ID
                                  #:9671

  1      "facilitate" means that they have increased success           15:54:14

  2      of distributors.

  3            Q.    Make it more possible, that's right.

  4            A.    More apparently possible or more possible

  5      as told to them?                                              15:54:29

  6            Q.    No, to make them more successful.       Not to

  7      create the appearance of success.          That wasn't my

  8      question.

  9                  If you make distributors more successful,

 10      are they more likely to stay with the business                15:54:45

 11      opportunity longer?

 12            A.    That's verifiable, yes.

 13            Q.    And if you make distributors more

 14      successful, does that make Herbalife more

 15      successful?                                                   15:55:00

 16            A.    I don't know.

 17            Q.    So making distributors more successful is

 18      entirely consistent with the goal of retention; is

 19      that right?

 20            MR. JONES:     Objection.    Calls for speculation,     15:55:15

 21      lacks foundation.

 22            THE WITNESS:     Making small number of people

 23      more successful may, in effect, increase retention,

 24      but it doesn't make success a goal that has -- or

 25      expressly to build the goal of retention.                     15:55:41

                                                                      Page 35

                                 Veritext Legal Solutions
                                      866 299-5127                                48
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 49 of 72 Page ID
                                  #:9672

  1            MR. DROOKS:   So move to strike everything           15:55:44

  2      beginning with "but" in Dr. Keep's answer as

  3      nonresponsive.

  4            Q.   I just want to hone in on this.

  5                 Making distributors more successful is not      15:55:55

  6      inconsistent with the goal of retention; isn't that

  7      correct?

  8            A.   As a standalone statement, I agree with it.

  9            Q.   Now, some ways to improve the likelihood of

 10      success would be to educate distributors concerning        15:56:19

 11      new product; is that right?

 12            A.   I think you already asked me that and I

 13      agreed.

 14            Q.   Some ways to improve the likelihood of

 15      success would be to assist distributors in building        15:56:32

 16      downline; right?

 17            A.   Yes.

 18            Q.   And it would be important to distributor

 19      success to educate them concerning ethical issues;

 20      isn't that correct?                                        15:56:50

 21            A.   Concerning?    Sorry?

 22            Q.   Ethical issues.

 23            A.   Yes.

 24            Q.   Are there legitimate goals and purposes for

 25      events such as the ones Herbalife puts on?                 15:57:06

                                                                  Page 36

                                  Veritext Legal Solutions
                                       866 299-5127                              49
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 50 of 72 Page ID
                                  #:9673

  1            MR. JONES:     Objection.                            15:57:12

  2            THE WITNESS:     Not comfortable -- I mean, I

  3      don't know what the meaning of "legitimate" is in

  4      this context.

  5                 You mean legal?                                 15:57:20

  6            MR. DROOKS:

  7            Q.   Well, your -- your report purports to

  8      determine that Herbalife has violated certain

  9      ethical norms in the industry; is that right?

 10            A.   Yes.                                            15:57:35

 11            Q.   Okay.    Are there any goals for Herbalife

 12      events that, in your mind, do not violate ethical

 13      norms?

 14            A.   Given my position that a goal -- overriding

 15      goal is -- the overriding unspoken goal is                 15:58:03

 16      retention, then my answer's no.

 17            Q.   Now, retention and distributor success are

 18      not mutually exclusive goals; is that correct?

 19            A.   They are not mutually exclusive.

 20            Q.   And I believe you agreed that distributor       15:58:26

 21      success would tend to improve retention; is that

 22      correct?

 23            A.   I did, yes.

 24            Q.   So Herbalife's goals could have included

 25      both improving the likelihood of distributor success       15:58:39

                                                                  Page 37

                                  Veritext Legal Solutions
                                       866 299-5127                              50
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 51 of 72 Page ID
                                  #:9674

  1            Q.   Anything else?                                  16:03:10

  2            A.   No.

  3            Q.   Is it your professional opinion that

  4      corporate events provide no value whatsoever to

  5      those who attend?                                          16:03:23

  6            A.   No.

  7            Q.   Is it your professional opinion that STS

  8      events provide no value whatsoever to those who

  9      attend?

 10            A.   No.                                             16:03:35

 11            Q.   Now, do you have any reason to believe that

 12      individual distributors can't make the determination

 13      as to whether the benefits they receive justify the

 14      cost of the event --

 15            A.   Yes.                                            16:03:58

 16            Q.   -- with respect to --

 17            A.   Yes.

 18            Q.   What is that reason?

 19            A.   Because I don't think that individual

 20      distributors can assess the probability of success         16:04:06

 21      which they're pursuing, nor do I think that the

 22      quality statements that are made from speakers at

 23      events, I don't think that it's easy for

 24      distributors to assess the relative value

 25      whatsoever.                                                16:04:38

                                                                  Page 41

                                Veritext Legal Solutions
                                     866 299-5127                                51
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 52 of 72 Page ID
                                  #:9675

  1      versus sophisticated at any given event --                     16:15:27

  2            A.   I -- I know that any people have a variable

  3      capacity when it comes to communication and that's

  4      what this paragraph is to address.

  5            Q.   Now --                                              16:15:42

  6            MR. JONES:      Can we take a break, Mark, when

  7      it's convenient for you.

  8            MR. DROOKS:      Yeah, sure.     This is fine.

  9            THE VIDEOGRAPHER:      Marks the end of media two.

 10      It is 8:16 a.m.       We are off the record.                   16:16:11

 11            (Interruption in proceedings.)

 12            THE VIDEOGRAPHER:      This marks the beginning of

 13      media three.    It is 8:24 a.m.        We are on the record.

 14            MR. DROOKS:

 15            Q.   Now, before we went off the record, I think         16:24:29

 16      we had established that it's your opinion that

 17      events provide some value to distributors but --

 18      that's point one; and point two is you don't believe

 19      many distributors are capable of assessing whether

 20      the benefits they receive at events justify the                16:24:57

 21      cost; is that correct?

 22            A.   Correct.

 23            Q.   Are you able to quantify the value that's

 24      received at events for distributors?

 25            A.   I am not, in part because of the value is           16:25:13

                                                                    Page 50

                                  Veritext Legal Solutions
                                       866 299-5127                                52
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 53 of 72 Page ID
                                  #:9676

  1      said.                                                         16:27:03

  2              MR. DROOKS:

  3              Q.   If Herbalife's goal is retention and they

  4      offer something of value to their distributors,

  5      which their distributors apparently want and go to            16:27:12

  6      events to receive, in your opinion, that's unethical

  7      if Herbalife does not affirmatively tell the

  8      distributors that their goal is to retain them?

  9              A.   And what -- And the implications of

 10      retention given the environment of failure.                   16:27:32

 11              Q.   So what you believe is unethical on

 12      Herbalife's part is that they have failed to

 13      adequately disclose the likelihood of success or the

 14      lack thereof to distributors who attend events; is

 15      that correct?                                                 16:27:48

 16              A.   No, that's not correct.

 17              Q.   Why is that not correct?

 18              A.   Because the -- you missed pieces of things

 19      to me of what we had just said.         That's why it's not

 20      correct.                                                      16:28:10

 21              Q.   What pieces did we miss?

 22              A.   It is my report, it says that retention is

 23      the unspoken goal and despite whatever small benefit

 24      the distributor might get from attending an event,

 25      they are unaware of the real goal, which is to                16:28:34

                                                                   Page 52

                                 Veritext Legal Solutions
                                      866 299-5127                                53
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 54 of 72 Page ID
                                  #:9677

  1      retain them to keep trying in an environment where a       16:28:42

  2      large percentage will achieve no financial success.

  3      That's, in my view, not just unethical but

  4      potentially illegal.

  5            Q.    And so your view is that unless Herbalife      16:28:57

  6      discloses or tells distributors that their real goal

  7      is to use the events to retain their commitment to

  8      the Herbalife business venture, it's unethical to

  9      put on the event?

 10            A.    That's not what I said.                        16:29:34

 11            Q.    What's wrong with that?

 12            MR. JONES:     Object to form.

 13            MR. DROOKS:

 14            Q.    It seems to me that what you're saying is

 15      that Herbalife is not allowed to put on events             16:29:46

 16      unless Herbalife goes ahead and explains to the

 17      people who attend the events why Herbalife is

 18      putting them on.

 19                  Isn't that the (unintelligible) of what

 20      you're saying?                                             16:30:02

 21            MR. JONES:     Objection.

 22            THE WITNESS:     The -- Why Herbalife is putting

 23      them on is what I found incomplete in your last

 24      question.

 25            MR. DROOKS:                                          16:30:15

                                                                  Page 53

                                 Veritext Legal Solutions
                                      866 299-5127                               54
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 55 of 72 Page ID
                                  #:9678

  1      time again at my cost and at her benefit.          That, to     16:40:55

  2      me, would be a more similar analogy.

  3            Q.   Your second opinion in your report is that

  4      "STS events," quote, "are misrepresented as

  5      completely independent and under local control."                16:41:43

  6            A.   Yes.

  7            Q.   Who made that representation?

  8            A.   Oh, multiple distributors in their

  9      depositions or all others, they claim that they're

 10      independent.      I provide -- I provide references to          16:42:02

 11      every paragraph where I attribute to the deposition.

 12            Q.   Right.

 13                 And so this is what I want to understand:

 14      Are you saying that these misrepresentations are

 15      made by witnesses in this case for purposes of the              16:42:16

 16      fact-finder in this case?

 17            A.   I guess I'm not really familiar with the

 18      term "for purposes of the fact-finder."

 19                 I believe that they were asked in

 20      depositions whether or not they considered these                16:42:34

 21      events to be independent and they said yes.

 22            Q.   Right.

 23                 So what I want to -- what I want to gather

 24      is -- Well, let me ask the question this way:          To

 25      whom did these distributors who were deposed make               16:42:49

                                                                       Page 61

                                 Veritext Legal Solutions
                                      866 299-5127                                  55
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 56 of 72 Page ID
                                  #:9679

  1      these representations?                                       16:42:52

  2            A.   Well, they made them in the deposition.     I

  3      have -- It is my belief that that would be not the

  4      only place they would make them, given the tone of

  5      the depositions, in terms of coordinators of STS             16:43:13

  6      events and the description of the development of the

  7      events.    In other words, I believe that the

  8      communication about the independence of the event

  9      extends beyond the deposition.

 10            Q.   So let me see if I understand this.               16:43:34

 11                 People were deposed in this case; is that

 12      right?

 13            A.   Yes.

 14            Q.   Some of them were distributors; is that

 15      correct?                                                     16:43:46

 16            A.   Yes.

 17            Q.   And those distributor witnesses were in

 18      some way -- they in some way gave testimony that

 19      they had been involved in putting on events in one

 20      portion of the country or region or area or another;         16:43:59

 21      is that correct?

 22            A.   Yes.

 23            Q.   And when asked a question at the deposition

 24      as to who controlled some aspect of the STS event

 25      process, they testified that it was individual local         16:44:14

                                                                    Page 62

                                Veritext Legal Solutions
                                     866 299-5127                                56
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 57 of 72 Page ID
                                  #:9680

  1      distributors; is that correct?                             16:44:17

  2            A.   Yes, and that they could do what they

  3      wanted.

  4            Q.   And did any of them testify that they had

  5      told that to anybody, to any distributors to induce        16:44:29

  6      them to come to events?

  7            A.   Did they induce -- Yeah, I -- I think that

  8      the whole message is this is our event, this is the

  9      Houston event, this is for us, this is ours, we do

 10      it our way, it's ours.                                     16:44:50

 11            Q.   I've got to move to strike that as

 12      nonresponsive because the question was, did any of

 13      those witnesses that you were citing actually

 14      testify that they had told other distributors who --

 15      in order to induce those distributors to come to           16:45:07

 16      events that the events were not controlled by

 17      Herbalife?

 18            A.   I believe they did.     I would have to go

 19      back and find the documentation, but I believe -- I

 20      believe that they did.                                     16:45:22

 21            Q.   So is it your opinion that certain

 22      Herbalife distributors made representations to other

 23      Herbalife distributors that the events were locally

 24      controlled --

 25            A.   Yes.                                            16:45:48

                                                                  Page 63

                                Veritext Legal Solutions
                                     866 299-5127                                57
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 58 of 72 Page ID
                                  #:9681

  1              Q.   -- in order to induce those people to            16:45:48

  2      attend the event?

  3              A.   Yes.

  4              Q.   Why would, in your mind -- Well, strike

  5      that.                                                         16:45:56

  6                   How frequently did that happen?

  7              A.   I don't --

  8              MR. JONES:      Objection.

  9              THE WITNESS:      No.   I don't have enough data.

 10              MR. DROOKS:                                           16:46:06

 11              Q.   And the only way you know that is by

 12      reading the deposition transcripts; is that right?

 13              A.   Correct.

 14              Q.   You never saw any documents --

 15      contemporaneous documents from the time period that           16:46:12

 16      made that representation; is that correct?

 17              A.   Well, the documents refer to, you know, the

 18      naming of these events, which are localized names as

 19      opposed to, for example, the national extravaganza.

 20      And events were, I believe, purposely named locally           16:46:30

 21      to convey the local connection and the sort of this

 22      is ours, we do it our way here kind of message.

 23                   And I believe that the labeling of that as

 24      a communication of the labeling of that is part of

 25      this communication process.                                   16:46:48

                                                                     Page 64

                                    Veritext Legal Solutions
                                         866 299-5127                             58
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 59 of 72 Page ID
                                  #:9682

  1             Q.   So, in other words, you're saying that when       16:46:50

  2      an event was labeled, for example, the San Diego

  3      STS, that was done in order to induce people to

  4      believe that it was controlled by local

  5      distributors --                                               16:47:11

  6             A.   Yes.

  7             Q.   -- as opposed to inducing people to believe

  8      that it was for distributors in the STS -- in the

  9      San Diego metropolitan area?

 10             A.   I believe it had more than one purpose, but       16:47:20

 11      I -- I believe it could achieve both.

 12             Q.   And let me go back to this.

 13                  The sole basis for your understanding of

 14      this is -- is reading the testimony of various

 15      third-party witnesses in this case --                         16:47:37

 16             A.   There are multiple distributors who make

 17      similar statements.

 18             Q.   And you don't have any greater ability to

 19      reach this inference than your average juror, do

 20      you?                                                          16:47:47

 21             MR. JONES:     Object to the form.

 22             THE WITNESS:     I don't.    I -- I don't agree with

 23      that statement.       I think I do.

 24             MR. DROOKS:

 25             Q.   You are -- You're better able to determine        16:47:57

                                                                   Page 65

                                  Veritext Legal Solutions
                                       866 299-5127                               59
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 60 of 72 Page ID
                                  #:9683

  1      whether or not events were locally controlled?                  16:47:59

  2              A.   No, the -- I -- I didn't take that as your

  3      question, and I apologize if I misunderstood.          I --

  4              Q.   Let's begin with that.      Let's begin with

  5      that.                                                           16:48:15

  6                   What is it that qualifies you more than any

  7      juror to determine whether events were, in fact,

  8      under local control?

  9              A.   Because I spend a lot of time and have been

 10      trained to spend a lot of time thinking about the               16:48:27

 11      purpose of communications, part of the marketing

 12      discipline.

 13                   I think the average juror may have spent --

 14      would have spent -- I should probably say may --

 15      would have spent less time thinking about the                   16:48:37

 16      purpose of communications and the multiple goals

 17      that a single communication can have.

 18              Q.   So -- Anything else?

 19              A.   No.

 20              Q.   Okay.   So it's just that as a professor of        16:48:55

 21      marketing, you understand communication better than

 22      jurors; is that right?

 23              A.   In the context of business and

 24      marketing-related communication.

 25                   I just want to make sure -- I want to be           16:49:08

                                                                       Page 66

                                  Veritext Legal Solutions
                                       866 299-5127                                 60
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 61 of 72 Page ID
                                  #:9684

  1            Q.   And you -- In your opinion, certain                    17:21:23

  2      individual distributors would be more likely to

  3      attend events if they understood them to be

  4      controlled, whatever that means, by local

  5      distributors; is that right?                                      17:21:45

  6            A.   Yes.

  7            Q.   And what percentage?

  8            MR. JONES:     Objection.    Calls for speculation.

  9            THE WITNESS:     I don't -- I can't put a

 10      percent -- percentage on it, I just think it's --                 17:22:00

 11      it's seen as a positive, in general, that it's a

 12      local event.

 13            MR. DROOKS:

 14            Q.   What is your basis for that?

 15            A.   I think we already covered that, and I                 17:22:11

 16      think that -- that, you know, recruiting and

 17      networking takes place locally.

 18                 I think that one of the problems here is I

 19      think that people have multiple reasons for doing

 20      something, for engaging in a behavior.             So when you    17:22:24

 21      pick one reason and you ask me to put a probability

 22      on that reason, we're kind of denying the fact that

 23      there are multiple reasons and that the decision to

 24      attend is based on these multiple reasons.

 25            Q.   And by that you mean it's -- it's really               17:22:41

                                                                          Page 90

                                 Veritext Legal Solutions
                                      866 299-5127                                    61
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 62 of 72 Page ID
                                  #:9685

  1      impossible to determine the extent to which somebody          17:22:43

  2      believing that the event was under local control

  3      would have induced them to attend; is that right?

  4            A.   No, no, I think it's impossible for me to

  5      give a percentage of people who attended the event            17:22:55

  6      because it's under local control.

  7            Q.   Well, how many people who attended the

  8      event -- What percentage of people who attended the

  9      event would have attended anyway?

 10            MR. JONES:     Objection.    Calls for speculation.     17:23:12

 11            THE WITNESS:     Again, people use -- have

 12      multiple reasons, so I can't say if you take one of

 13      the reasons away how that would affect

 14      decision-making.

 15            MR. DROOKS:                                             17:23:25

 16            Q.   In fact, if the -- if all of the events

 17      were known to be under Herbalife control, do you

 18      think nobody would attend them?

 19            A.   I don't -- I -- That is not what I think.

 20            Q.   So I mean, in the -- in the hypothetical           17:23:42

 21      world in which Herbalife had a big sign out and made

 22      clear everywhere Herbalife controls these STS

 23      events, these are corporate events, you don't think

 24      the events would be empty, do you?

 25            A.   I do not think they'd be empty.                    17:24:01

                                                                     Page 91

                                 Veritext Legal Solutions
                                      866 299-5127                                62
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 63 of 72 Page ID
                                  #:9686

  1              Q.   Do you think people would pay less to go to   17:24:04

  2      them?

  3              A.   I don't know what people would pay.

  4              Q.   So other than some generalized sense that

  5      Herbalife distributors prefer to go to events that         17:24:19

  6      they think are locally controlled, you really have

  7      no other information as to the extent to which the

  8      belief that they were under local control influenced

  9      the conduct of any Herbalife distributors; is

 10      that --                                                    17:24:37

 11              A.   I don't have that data, that's correct.

 12              Q.   Now, you excerpt and highlight two

 13      portions -- edited portions of the DSA code of

 14      ethics, is that right, in your report?

 15              A.   I do.                                         17:24:56

 16              Q.   One of them is deceptive and unlawful

 17      consumer or recruiting practices; is that right?

 18              A.   Yes.

 19              Q.   And the other is under Earnings

 20      Representations.                                           17:25:09

 21                   See that?

 22              A.   Yep.

 23              Q.   Are those the only portions of the DSA

 24      code -- DS- -- DSA code of ethics that you believe

 25      Herbalife violated?                                        17:25:18

                                                                  Page 92

                                  Veritext Legal Solutions
                                       866 299-5127                              63
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 64 of 72 Page ID
                                  #:9687

  1      talking about their success that connects to these         18:31:27

  2      statements.

  3             MR. DROOKS:

  4             Q.   And so you believe that because people talk

  5      about their success and may also say that they             18:31:36

  6      attended events, that's tantamount to telling people

  7      that they can't succeed without attending events?

  8             A.   That mis- -- misrepresents what I said.

  9             Q.   I didn't understand it.

 10             A.   (Unintelligible.)                              18:31:58

 11             Q.   Well, let's see if we can -- You would

 12      agree, would you not, that nobody told Herbalife

 13      distributors that attendance at events would

 14      guarantee success?

 15             A.   I agree with that statement.                   18:32:37

 16             Q.   I take it it's your testimony, your

 17      opinion, that Herbalife strongly encouraged people

 18      to attend events.

 19             A.   I would use even stronger language, but

 20      yes.                                                       18:34:18

 21             Q.   But there's nothing wrong with urging

 22      people to attend events; is that right?

 23             A.   Depends on the end purpose.

 24             Q.   So this all comes back to the notion that,

 25      in your opinion, urging people to attend events for        18:34:31

                                                                Page 127

                                Veritext Legal Solutions
                                     866 299-5127                                64
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 65 of 72 Page ID
                                  #:9688

  1      the purpose of retaining them as distributors is           18:34:36

  2      wrongful; is that correct?

  3            A.   Under the guise of success, agree with that

  4      statement.

  5            Q.   So in paragraph 22, you mentioned that          18:34:52

  6      Herbalife crossed -- I'm sorry, 26, you mention that

  7      Herbalife cross-promoted events.

  8                 See that?

  9            A.   Yes.

 10            Q.   And, again, but for the notion that you         18:35:25

 11      believe that promoting events for the purpose of

 12      encouraging retention is wrongful, there's nothing

 13      wrong with cross-promoting events; is that right?

 14            MR. JONES:     Objection.    Vague --

 15            THE WITNESS:     Wrongful under the guise of         18:35:44

 16      pursuing success and I agree with your statement.

 17            THE REPORTER:     Could you repeat your objection,

 18      Mr. Jones.

 19            MR. JONES:     It was vague as to "wrong."

 20            THE REPORTER:     Thank you.                         18:35:56

 21            MR. DROOKS:

 22            Q.   Section V of your report is devoted to

 23      repetitive storytelling.       I'm sorry, that's

 24      section IV; right?

 25            A.   Right.                                          18:36:14

                                                                Page 128

                                 Veritext Legal Solutions
                                      866 299-5127                               65
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 66 of 72 Page ID
                                  #:9689

  1      industry where I cite both academic references.             And   18:43:51

  2      I had looked at other documentation of MLM

  3      operation.

  4              Q.     In the course of your academic career,

  5      which MLMs have you become familiar with?                         18:44:03

  6              A.     None other than mostly looking at industry

  7      data.        In terms of individual companies, it might

  8      have been because of a study that was relevant to

  9      that one company and one, perhaps, part of that

 10      company, but it -- I'm a little -- I'm struggling                 18:44:28

 11      here in terms of studied the company because that

 12      can mean a lot of things.

 13              Q.     You've testified here many times that the

 14      percentage of the Herbalife distributors that

 15      succeed meaning, in your estimation, is extremely                 18:44:55

 16      low; is that right?

 17              A.     It's not my estimation.        It's a fact

 18      published by Herbalife.

 19              Q.     And my question is, have you studied the

 20      success rates at other MLMs?                                      18:45:13

 21              A.     Some.   Advocare is one.

 22              Q.     Which one?

 23              A.     Advocare is one.

 24                     I looked at Jeunesse's income statements.

 25      I think the old Nu Skin's.           I'd have to go back and      18:45:30

                                                                      Page 134

                                     Veritext Legal Solutions
                                          866 299-5127                                66
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 67 of 72 Page ID
                                  #:9690

  1      double-check.                                               18:45:35

  2                 I've written about them in articles

  3      published in Seeking Alpha.        I'd have to double

  4      check how many.      Probably less than six because

  5      there's no legal requirement that I'm aware of that         18:45:44

  6      an MLM publicly state the earnings of distributors.

  7            Q.   Say that again.     There's no legal

  8      requirement that MLMs publish information about the

  9      success rate of their distributors?

 10            A.   I believe that's correct.                        18:46:16

 11            Q.   Now, among those that you studied,

 12      Nanocare, Jeunesse, Nu Skin, perhaps some others,

 13      did you conclude that any of them had what you

 14      considered to be a -- an acceptable level of success

 15      among distributors?                                         18:46:47

 16            MR. JONES:     Objection.    Vague as to

 17      "acceptable."

 18            THE WITNESS:     Yeah, I -- I described earnings

 19      and how they're being shared.         I -- I let other

 20      people decide whether or not it's acceptable.               18:47:08

 21            MR. DROOKS:

 22            Q.   Well, isn't the fact that with respect to

 23      each and every one of those entities, you were

 24      highly critical of the success rate of the -- of the

 25      distributors?                                               18:47:21

                                                                  Page 135

                                 Veritext Legal Solutions
                                      866 299-5127                               67
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 68 of 72 Page ID
                                  #:9691

  1            A.   Absolutely, yes.                                 18:47:22

  2            Q.   And isn't it the case that as to every MLM

  3      you've ever published about or written about, you've

  4      been highly critical of the success rate of

  5      distributors?                                               18:47:33

  6            A.   Yes.

  7            Q.   Isn't it the case that with respect to

  8      every MLM you've ever studied, you've been highly

  9      critical of the distribution of income?

 10            A.   Yes.                                             18:47:47

 11            MR. JONES:    Objection.     Vague as to "studied."

 12            MR. DROOKS:

 13            Q.   In all of those cases that you list in

 14      Appendix B to your report, have you ever testified

 15      on behalf of an MLM?                                        18:48:03

 16            A.   No.

 17            Q.   Would you -- Would it be fair to

 18      characterize yourself as a vocal critic of MLM?

 19            A.   Yes.

 20            Q.   And so can you -- You leveled certain            18:48:26

 21      criticisms of the Herbalife event structure.

 22                 Is there any MLM you're aware of that you

 23      would not have the same complaints about?

 24            A.   I think there is.

 25            Q.   Which one?                                       18:49:04

                                                                 Page 136

                                 Veritext Legal Solutions
                                      866 299-5127                               68
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 69 of 72 Page ID
                                  #:9692

  1      a particular MLM was a legitimate business                  18:50:48

  2      opportunity --

  3             A.   No.

  4             Q.   -- for distributors?

  5             A.   No.                                             18:50:55

  6             Q.   And you've testified how many times, 10,

  7      12?

  8             A.   Less than that.

  9             Q.   And in each case you've testified that the

 10      MLM in question was not a legitimate business               18:51:07

 11      opportunity?

 12             A.   I just want to be careful with the word

 13      "testified."       I've generated more reports than

 14      actually given testimony because in some cases,

 15      cases are settled and there's no testimony or               18:51:15

 16      deposition.       There are cases, of course, where there

 17      are.

 18             Q.   Thank you for that clarification.

 19                  In each of the cases listed in Appendix B

 20      in which you served as an expert witness, you               18:51:32

 21      testified that the MLM was not a legitimate business

 22      opportunity; is that right?

 23             A.   In the NXIVM case, I did not in my report

 24      say it was not a legitimate business opportunity.

 25      That was a situation that had a different kind of           18:51:55

                                                                 Page 138

                                  Veritext Legal Solutions
                                       866 299-5127                              69
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 70 of 72 Page ID
                                  #:9693

  1      problem.                                                   18:51:58

  2            Q.   So in each of the cases in which you

  3      provided an expert report in which it was an issue,

  4      you concluded that the MLM was not a legitimate

  5      business opportunity; is that correct?                     18:52:13

  6            A.   I don't believe I used the word "legitimate

  7      business opportunity," and I don't believe that

  8      the -- I was asked to make that conclusion.

  9            Q.   What did you conclude?

 10            A.   Well, I might conclude that the                 18:52:30

 11      characteristics are there that are similar to firms

 12      that have been found to be pyramid schemes.

 13            Q.   And is it your view that Herbalife is a

 14      pyramid scheme?

 15            A.   I don't have a view on that.                    18:52:42

 16            Q.   And your discussion of the SAGC is in

 17      section V of your report; is that correct?

 18            A.   Just a second.

 19            Q.   Section V is -- begins at page 22.

 20            A.   Yes.                                            18:53:52

 21            Q.   Now, have you reviewed Herbalife's

 22      guidelines for corporate events?

 23            A.   No, I don't believe I have.

 24            Q.   So looking at paragraph 32, it says

 25      "Misinformation, present at every event that follows       18:54:28

                                                                Page 139

                                Veritext Legal Solutions
                                     866 299-5127                                70
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 71 of 72 Page ID
                                  #:9694

  1      efforts and expenses that attendees incurred not              19:29:41

  2      just at events, but in between events.

  3            MR. DROOKS:

  4            Q.   Now, earlier in the deposition, you

  5      admitted that people who attended the events did              19:29:49

  6      receive some benefits; is that right?

  7            A.   Yes.

  8            MR. JONES:     Objection.    That mischaracterizes

  9      testimony.

 10                 Just give me a chance, Doctor.                     19:29:57

 11            THE WITNESS:     Sorry.

 12            MR. DROOKS:

 13            Q.   Now, you also criticized Mr. Tomlin because

 14      you say that he does not include expenses related to

 15      this pursuit presumably of success in any                     19:30:15

 16      recommended calculation of damages.

 17            A.   Yes.

 18            Q.   Now, you're talking about expenses in the

 19      pursuit of the business opportunity; is that right?

 20            A.   It could be.    It could be just expenses          19:30:32

 21      associated with maintaining purchases to remain

 22      eligible, and I am drawing that line because in

 23      pursuit of the opportunity, there may be expenses

 24      related to the recruitment and retailing aspect of

 25      pursuit of success, and I wanted to make sure that I          19:30:55

                                                                    Page 161

                                 Veritext Legal Solutions
                                      866 299-5127                                71
Case 2:18-cv-07480-JAK-MRW Document 324-1 Filed 02/15/21 Page 72 of 72 Page ID
                                  #:9695

 1        STATE OF CALIFORNIA          )
                                       ) ss.
 2        COUNTY OF LOS ANGELES )
 3
 4             I, MARY K. MEDLEY, CSR NO. 9557, in and for the
 5        State of California, do hereby certify:
 6              That prior to being examined, the witness named
 7        in the foregoing deposition was by me duly sworn to
 8        testify the truth, the whole truth, and nothing but
 9        the truth;
10             That said deposition was taken down by me in
11        shorthand at the time therein named and thereafter
12        reduced to typewriting under my direction, and the
13        same is a true, correct, and complete transcript of
14        said proceedings;
15             That if the foregoing pertains to the original
16        transcript of a deposition in a Federal Case, before
17        completion of the proceedings, review of the
18        transcript {X} was {         }    was not required.
19             I further certify that I am not interested in
20        the event of the action.
21        Witness my hand this 9th day of February, 2021.
22
23              <%18710,Signature%>                        CSR No. 9557
24               Certified Shorthand Reporter
25                     State of California

                                                                Page 188

                                Veritext Legal Solutions
                                     866 299-5127                                72
